REPUBLIQUE ISLAMIQUE

E DIE MAURITANIE

Hana - Pruenés Justes

CORIRATDE PARLAGE DE PRODUCTION

ENTRE

JF ISLAMIQUE DIE MAURITANIE

TOTAË LEP MAUREEANE

BLOC TAF BU BASSEN DE TAGUDENNE

TANVIER 206$

rent _

CONTRAT +
Entre

TL Répuliq Terique 2 Maui
de l'iris, aprés dénommée"!

onu au présente pat Mit es Mine

d'une part.

me
a FA Mamans mere canin san es ni do Franz ay a ges 42, plage
la Coupole, Le Hélène 32200 Coutresoke (He raprone aux PRÉSCAUE pOr
anse Lange MARIA, Paso, pan ut peu à fe de présee
ap dome LE Co ne
d'autre part
Les deux partie dant désipnées coprès collectivement "Pass". ou dti duellement "ri"

Coiéélénnt que MH soude promedre 1e décourene ex Le produdon dljüeathies saute
Bonher laasinn éomique du pat

Conérant que le Coran qui à déclaré perde les capaci teuimiques et mire, des
glanr u églo dhs Le ure du présent out de para de prodherion, es Taérocerhures
Fan fu geo param Er eurienus den Je Pire 'Nlonions

Vu lOndenmanee n° RBISE da 3 re 15 be au régie ur au de Haies
ed Fellation eu Era

Au yon at ae Etude Exp
Hogan 82 jui 2005 entre TE

as Les bou Ta aa Tu Us ain de aude signé 3
ere Certactant à

Vu Le Coruat de Para de Produetion viré eu
de Fauienc à

ee Conan pou Lo Taf dues

SIL HSE CONVENE CE QUI SUIT

CPU Ta?

SOMMAIRE
aride

L Déni -

2 Cara d'ppienion du Cora

5 Aron Escnaive

à Giga dettes

5 Hubfmement approbation des Programmes Anreis de leva

Obligation a Content dans 3 urite es pcs
Paection de l'Etinoneen t Romiso en Fe us

2 Doit a Ci dans in culte us Opera ès

# Sureilluce ces Opéra Pline ee rafpat durie : Conldatte

3 Baimaion dns décomrorte at eetrol dns Aitoeaion frere d'Esplotarion …

1 Rarerent dt € FO else de a pu He

A Rosie Rs nr

12 Vera

15 Jean à

14 Prix du Peut Tr.

18 Gr Ko .

16 Uno de Ldioiburer pe anti. eu

A7 On d'pprontomement a march ré en Pme eut

LE dirportlon ct expo ation

19 Grange

A né de es ne née oi

24 Pariaiqain de Et.

22 Droits compémennin du pie en mé

A dviom,

LA Protéine den in Ein

Prières

DE Hasqumili et mamans
26 Résdictien du Conan. _ : - :
27 Dani applsble ce aton dee romons eue 2
24 has Mare : Le

29 Aubiuage et ex pete au

Ko Carditions diet du Cat

21 Léon vigueus…

AREXES

1 Eine depot
2 Panda mamie ee

CT

ARTICLE 1

DEFRITIONS

Las sem ais dm eue du présent suivante

LE lAceerd" signe l'Acugné pour ane Huile d'hnphomion der Les Hs Ta 1 Ft du tin
de Tnonde igné £ Nomakrhorr Le 25 join 2004 eur Etre Total EP Mmirante

22. Apnée Che signe une nériode de douze 112) Mais entente conacnangan Le poeme
er mine ete ét décisive.

13 Armée Commgciuelle sigpife une pénode de douce [121 Mois consécutif enamneurunt à Le
Dai d'ETet ejour rio dl lé TE Eu

Mamma” signifie ke aitieses au pabsant Chat ones ju à
le Périmètre d° Espieration ceaatuentV'Anese 1
a Procédé Compéshle cord l'Amine 2

15. 'amoreaion Exdure dTsplorainn® signe aurai visée à amie à du préant
Carat pa nelle LLtat muotée te Demracut à efecter, à tte enclsf tus tata 2
Bad  prorpestion, d'exploration at rrcherche à liméeur du érimêu d'Enploruin,

24 naaria Heaie d'épléinnton” Gen roc an Case par
écris en Ernst des Minis d'la recrue de Férelapperont ce d'Enpotin
irons à lime di Fée on

nues

15. Mg aigue 3 bass" sut 2 call ae ea (159 ie er lu
GG CI à premier emmorphéique

L5 “Balgat Amaul gif L'outil de un és Opéra Méraus rie dans
D Poganne An de Tran

19 Carapue KS* ligne Le ump dt 3 are 5 caps dot Le fon qu y sent eds
su ee aient tés au paieme s dépanse ha L satin a pértionx RE
cé en conf ee een péri RTE

A Lsanr ignie clement ou diam Cou le acte nation
ment Conde ii que Lt à au cri GB un ame eu pps
ds anis 4 er 23 dupe Cm

LI nait signifie Je présenr acte ut ses Annexes Li que tee extension, rouvallennent.
Ebuion ou modes du présentes qu récevraiene lagprabaun des Parties Es es
Ge cemmadheuon rte lee digoittions du présent açie gt le ae Auezer Les disposons du
ent aete préraudrn

D Core rotin" sig, tou Les cn et dépuas étaounus dame Ré eue de T'es, sou
nus ar Le mac en exéeuhon des Opéurions Perrliéres prévues an présent Coutrat
qu générale: leu: Le autre ob et dépens direciemon 0 iadrectemont Hé au
etems e notéame doit À mpéthn en veu des diapos de l'aile 1 le Ca
ee Coimplahle ah de l'Aumete 2 du présent Cana
Ci Coins étties aoë dis eine suit

CHE bo 137

Een bte 727

ist

23

za

CPP bas tar

= CD d'exploration min Les éd) ensruru din Le cadre a Avon. lequel reste en
uen ju a Le Date d'Lel du Coatset ce nn Les coûte péter Sueuts et idee
gags dans lux npérarons de séophysique ee géolugie. Cus code seront bégsés dans les
LES Palin écuries aa te di prose Col ac réserve quil Met us jé
pères a Le caûre du Cent Pre de Production pour Le luc En8 tel que visé su
rue do présert Con,

Cure d'exrhoraion: ge sont les erêts pétmiers dfrers et indirecis engagés dem Les
pris de Rech nc da le progrue É MVIOE d'eF IDR
Ends d'appnéefation évaltion). ge so es £oûS pére dirouts et ie engagés dans
Les apéstions d'aporé ali et peus ans Le rm de ru d'aprés
= Cats dexpiiation : £e soir Je dote pion dire en iadieets 15) enpasée dre LS
écrin de développement et pue dare Le srograme de Le Shelonpenem à
Vin d'in découvre mrgée commet 4 rime à La rrecmetion. 2 Aérien, 1e
drsen, Le Rt, 66 de mort € Le Commercial décris pur pe Cha BR
campement Lt eat creme perl romeo 28 dut den dir ec d'éfiminaion de toute
palin eusiarae pur Pésécuion des eméaiôns pére ah) ge Le put 4 fr
énéraux on allouée aux coûts d'exploration. d'appréciation et de développement: 2 coûts
ie galere Li douane an Compte RES,

RD ARR al Le és nd pr Cnil à
sum

ar eee ur Fm US$

Man dimifie a République amie de Maui, oprisennéo
Lidracaibures be Direct de Ho abus du d'u manie al, 'Aontte

Mas Mara" site mêhèns, Biens, propine, buiane 8 pis énémément, tons lee
Hsüteuibures pau da ou amis, produils Botémen du en avocat avec le Péuole
Les
“Ge Née Ansmeié" signe Le Cia Muret exit dame un réservoir on salu avec le
Pétrate M on e e e > Caen cac av LE le ral et qui tb
este prit en resneation avec Le Beta Bras.

2 Naturel a lune du ae Naturel Ass
eme gaie ge eco Hinata Je sean

Pre Harane!Mo Anoeie" sf Le

a gi he Pé a  e GVatart
LIBOR® signifie Le aux d'in rom sons Je nor dE à indon Ier Ofinred Rite »
pour he dép en Hallax ESF} au tri A1 Maïs Le qu st nt à 14 boue à Lors,
Rogaume-Dni, ar Nadensl Wesiminaer Bank, vu toute site bg séhsiomnée d'acerd
ee pr pt M pement aq re
Mare” sien ini changé ds NAN
is * nie pére male Elena prépa 2 ju cos Ke premier
eines ee ler Le 28, Le 29e 36 que A7 un el le cos.
Opérstau" sine Le soé déiurée à Pariché 62, du sein Contrat, changée de
condañe et de la rétéacon de Gpérdons Péuolières ou cu movité qui lui some
ere ie ia maté aptes

ie jte une saëiéé ou dose autre Ends, autre que La aie Conthas, gu n'entre.
pr dons fe care Ja défini vise à l'amitié 1

“amer prie ere péioe du ul (I) Minis connus eo
avi ei, uit ou store de choque Au Cal

count premier jour de

me le 2 mdr he un gen, qui vien rofree Tes gratis mises en
nee dans Le présent Conti en Enreue d'Etat quant à a sécaité des fonds pags eu vue
d'en don, 2e moment var, peur Le fnencomm des Opéra RS, a 22. que que tient
lus expats success Le Trust aÿant pour seen exulive ls Onéaions RES sure
és pour Le Péri d'aploiengr saut Le eo da Conrad gui tanstéots
Eure an poser ha Pat ut Le Jones agé à l'oM des Opérninn HS
armée au gréene Cent.

auriGi à

CHAN D'APRLICATION DL CONTRAT

Par les mére, lee mio le Lomtineant é after à vie chclmoi® dans Le Pétimène
d'Explonaton, &nt 3 An 1 28 Dsiationé Péritnee ur le 2e aétessites ds Le cadre
A présent Cons an een que ele € ne peur Sera por qu'aux Eoutoures

Le pren Eundat a concle pont Ie durée de 'Atanrisaon Excuive d'Esplondon le que
sue à Patte 2 7 om RÉ de rom ee pranog Îe e
is de décuuvaie cosaneiale, joué la dite des Autiniatico Exclusires d'Esplealion qui
re LE vemoyéos, lle me dinie à lamirle UE, La vai de l'Amurhaon Freins
spot ser pronngée de 2 ré nécerae à l'acasvaent. ent échéant, des Date
RAS confeméert a Plan RES dep pas es Partie

Si, l'espnation de Fast des oéiodes d'explouiun prévue aux audios 3 115 cdi
Le Coungour pra pas none à Pt aa déni de dévelamner on Gent om sreol
drtikomnihines 1 darcé codoirnéent aux Lpocdito dé Pariche Léa Level de
Auecieaton Exdsiee L'Fapoilatioe lus à 2 Green eumneritl, de préc Conet
rt

un eus d'acte de plnsens Auorieitne Fselisires dfantiation 1e présent Carat prenne
lin à Maspintin de L vaié de Lo demi Augriaion Exclusive d'Expioiation, sut
résiligion amine

Begin, Li rnonciaion où Ja résélion du pren Cat pour quelque miser que ce ait
ne libère pas le Contact de ex obligations. au Ve de Présent Contal, née dau du &
l'acide ladie capration, erareirion on rélatiar, 1ésmnelles devra Ets exbecrée parle
Comment

Es Constat ans Be respouablité de véciser des Creations 'éuulières prévues das Le présent
Costa, M engage pour dur ri à name ex réles de l'e de l'indaie pérlièae
crane

128

126

128

126,

130

181

«ee.

CPP

jétious Péuélitrer" aigufie, nôtanuneit, toûtes les upéclicué <'écaluttion, d'evalétien
upprésiuien, de déselorpemen. de produeion, de sépariun, de tmemet, de sua, le
Lange 2 de comnereitation des Hiruatbures jaune Pont de Fivckison de rondes cr
es Ne {Opérations RES, #1, pes géné Dent. ue autre, pére Cu
dimeneniert éux aus prunes clos par lo Comment dons Je care dt pren
Comet, à less di afin at la diratio depuis paroles
“tation (ER sie tonte Les api, de grue He SE ei po
asser or Le Béuie d'Eplo tion a aie en dt es le 3 ma noire Le ie €
een ee aan HE ds ul, Le émanant et on gala ta lions 2e
Shen de maérins où déchu runs du démentélement, loués opérations tant
Aastes selon les Flex de F'er en cigieur dans indie péri au meme de Je
étalon eu d'une proie dé eiromenront
han 1e gphofaran" sie route seriez Mo Pérére dt vplerr our quelle L'HL
dans Le cadre du presse Canal. à aéoils ae Coitrada une Autprisaten Frclatie
Ssplotion, content eux dspneiions das acte 9. 6 94 du paca Contrat
Méciaète spot gril La aulare dérés à lammene Limite gare sui der
dus pau à Tatcle 2 Bo des Prime Fcption. au ge HI, aus Ve ca
du prés Coma wcoue 2x Conaelant die Aulaton Evclare Jpieratios
voroménent aux dispositions de Late 2 din présent
“éere Brut” signe Huile minérale bare, asahetre, azkéte ci tous us hycipentbunee
ide aile du lues à Pat nage be dt Gr Rail par coté at ou
sein, emprise conenss eo por déteas Ga Nano
Pau d'Opésubns RES désigne Le pa emblé sr Le Périmère d'Eipleitalin cel qui en
spé 'arisle 6 ei des
aim de Livraison” ati

= au fe Pévoie Brut: Le point FO. de Ehcaement di Péinte Tu au ter Éxporiethon
Rte po a un coms ae par Les Farc;

2 Pane e Gaz Natae print de tro dns déco. ue dune event de
Naud, one a que les cond apéfiques es l'arc 1 de prés Cola auront
té ares onu 1 Pts

“Peogamme Anduel de Trust sole Lu dueurment desolé pote par posts, des
Opinions léueliaes debaut tre dédhoges va are die Aie Civile dns Fe sad da
présenx Cum prépard ou emèment ans poses a at À, € 19

odiié AIRE rianifies

tue act où loue auré endlé qui conne où et conte, diéerient où
notament, pr rs mé a em, L'an eux présentes à

Hi om me société ne trate are entré qui coule 2 est contrôfle, directement ou
indirescement par ua aid at qui ouest recette vu tement
Lomme cite En. Pare aus prétaes à

Sauce fes de a posent définen, Le ter eme" paie Le propriété dénete où
inéimeete par ne Sat ou ent ae el um pau dci où de parts seal
sapitieut à éinguaé pour ei LUE} des droite de vue à Tube dénérile dune au
tea et

bee Ta?

Le Comiméan Maria eus Lo minyens Faneier ét toéhnquet née dlré au bun dnaléanant
ds Gpéstious Pérolères es supports en tal tous les risqués ce à ren du
Coénon: Plone. Lee Coûts Pénulies sunportés per Le Cons

eonormémeut aux disposiians ée l'aile 1:

2 Dent ln période de cie de Come, 1 pra sénat es Onétrtions Réroliéres ste

io aire late Count su #8

dé disposons de l'A

ARTICLE)

ALLONS TION EXCLUSIVE IPES IDR ATION

L'aruratien Pscle-re Exploration à Féméeur dr Lérnèue d'Esplamaun défini à PAmmune
d'au secs au Comragran, moafoumannt aus diepostaans de L'art 22, pair ae paie
il de Lo LA da Connales

Le Conan, s'f à éme pour [a péfiode inalé d'esrtartien ch suis, Lex oUigetois de
Bataue pue à laticle 3 œua di ae reuvellenent de l'Auciiadon Excuspe
Anar fur dure EE RS pe pee de is ET Ame Carrie laque 0

Pour ae enorme, Le Caen dev déposer re Read le remous dlement avt
du Maé, 22 plus qd ds F2 M at rio de pére 'ecplortiar an ns.

La sas de déenners d'un Glseurent drone dont T'Évluesion on en cours dora La
Lumière pésials eau L Coma aura dl à on tige teouvellema de
Bas C6 mois à eau de 'anole due 2 de ci A1 au pour le Cou Na à compet de
Fenetre po de tar EC A concee vge  DRCRON
eu Penmême d'Lsplotanon engio na 4 im préramen de ne découverte,

can en robe à PE oi vin pour ut SH) de are
Pénattre Tape À occasion ch coque romguvellement de eclus. d0 deu à me

2er Guraat Ia doussène érods d'ev oren, qu'a PIE Subramt Ae our Gun AL
de Le parie iiigie eu Fcaubls d'Éairadiou ee Guen B delta poil d'englun
A ps in pret BU) de Je super nil din éme pou.

Pau Lan

Baron eat 22

1 Les surues déjà ahndonnles an ne de late 16 et les sance fe convees pae des
Aarortiors Fete € Ti arm vient due EE nrFACES à tendre:

bi Le Comhactat ana le dre de hu l'étends, Là Corne e: l'emplacement de La pnrin du
léinene d'Echondeir qu cuiens eue, Luulilei,  puen rade Jens En
gant d'un re D de pores de mme semer le, BE pu des
ane Need, 24 Oo ou par de men rares

di La demande de nerellement davra Be amande d'en jan mur lai du
éme 2'Eaanion Same 4 d'ombre dep
2 Date d'Euros rs CC,

lue Ta

A8: Le Comacrant eut tout mme sous prés de (D MO, note £a qu'il fenonce à

37. Sul

4

evette tar

CPbbine fa

58,

1

a ail sue dut où pulie d Pénle d'
I dre à a al de ae non

Splaton Dam om, LC der RSS de

En cas de semence partielle, Le dpusitions de Fate
rade

35 aevnux nppliéchies a périmé

Dim ui os et, uen: nec voler de Leurs d'une période de sphorunn ne Sie
Is cauagemenn de Watan d'eplontion sus à l'aehe à pour ie pénis re me ln
À sera con pad,

ae de déve SITpBrerrhurs comme adpulé à l'aile 32 ci-dessus, à expiration
La sine pénale d'enpiuragon, Le Conte ont vs die la ruace fecbute du F
d'Explessos, Emo des eubiees Là cours per des Péimeuts  ÉploNar.

T'en 32, un programe de

SE Tespéaton de a Ein
dors Péronne décors OO Ed
Sara, À Camera as ge on de nn LUE HR nue et 2e Vale
Deousae à ue prmradey de Aus lun Énelee dx rhralen pour Lu ée néceirs
em demandons Qui pu de NP

ans LG ra épargne 'Ammiuten Face
Spoien aesbte eue du Mit a ein da Mois am dexphation de
D ed ma ha
RUES don dE mur d'a ponao dues à l'a

La danse de l'morisaion Exch Shéphonsdion sera ésafemenr orange, 15e Ghéanr en
ie Le den dune Aurore Excuse CEploati Just linier geo de dé so,
See qi evene le penis este cas ire desire

ARTIGEF 4

ORLAGAEION DE TRAVAUX D

Duel péri nat d'exploration de hi Bose à Taie LI
Le Contactont s'engage à efitaser des avaux Ce géophague {2500 Lu Cirarimébie
Aéremgtiame clou 266 km de isnignereprésernnt un egg me ménimun de ru
Un GE im & deu he ve Flas DN US is avai ent

ais dan Te ui M un Bou TE.

Dur la reemte péouuedoepionaen de rrés La am Corail définie à Roi
fe Centrpat s'engage à Hasena mr ou des Lan Sete
San on gage mu he Lau poux um eo ré à is lieu de
Thollrs ÇE A NUS

Diane ième parie dx oratian trs LH Années Césteerales défini à Para
3.2 Je Con ait engage réal au mois ua CH orage des tra quil,
Fast engage miam de aveu poutre coût ie à ro ll de
Dhs (2 000 QU NS

C'nricrant

La amie apeés, le Comtraiont sars régné avoir noi 622 Gigations minimales de
iraaux d'esploratioe ae ue de Là pére d'raplorcion euneemée de Facile 4 du présent
Conar Le Comme pan, seul en co dradion de Maur Trousse
Sfplion pou vb draguer rjebr au piété Con, citer à bénétiier dés.
Suitons die Carat 64, an cas de éemande Reuvaile, cherie Le renmovellemen de
Ariston Endinins d'Expiontiun.

ARTICLES

ETABLISSEMENT ET APPROBATION
DES PROGRAMMES ANNCELS DE TRAVAUX.

Au pl td dis (29 Mob gynbs le Dane défi Le Gonaetant puéparcta at snumearé a
Mure pour opprebition va Pamgrmms Annuel de rrvaun dbaillés poste par post ais) qe
de Magyar cnréapomtnt par Pnmemle du énrve dalortion an pérdiane let
Épécaiiurs Péelièes se agporiet à La pédale al he | Date AE au ent un 157)
décembre sai

Fe, au pl tan rs 9 Mo ans de dé de chage Ammôe ile Le Comme
Géépucra 6 sante au Mint pou appblien an Piero Anel de
dilés gras pa ponte ain que Ie Budéet curepandant pour femelle je

S'Enrmtion puis, de ea Aion pour Le Péri PHsploitation cn Spéeane s Opens
liées qui se proposé de raler au cts de l'Aude Cle ira

tagué Prog Annuel de Travaux ce Budget Annuel ecrqumtan <eront su
rire Les dires au expo, & 2 3 à fn d'élus ag pur pour age
décorer, st dsleppement er de prodietien pour drague Gemen cena.

Se Miche estime que de révisions où modieatians au Prépa dame Je Travaux ee
au Be Am complot en Gares a ui oi Le ati an Contrat
Foutes Les ut cat ds as ui de este 1503 jo suiraut a réception de
ce orme & Pare Dm ce one Elreceur 36 LÉROhUR où Le CAEN
mirent ass Haider ae porn pu tr Je Héaione du madFeatà drad

se Satis Dia conan accord le Pæyrme Menu de Travaux er Je Rulget Anime
comespamlnn lune four Fame Rate, sean Les aies ent on Mage ons Pie
pélefièce imteatiomle. La deie d'adontins du Progearime An de Travaux et du Buéget
Ame ram aura dite da Tract mure envi

Le lubtence de moiiésten par Re Mérite au Cunwaciont de so désir Ge disons du
mate das Le dés dent A jus sure. Ra Pre Al de RU ei
Le Bndue. Annuel comespendan soent réputé acceiés pa Le Mini à le due d'expraion
ue ai

Das lors Les da, choque opérlion du Érogumue Aa de Lruvaux, pou lguelle Le
Aie Hana por ea de évéum où moon, der de ré qur Le Cort,

da

sa.

4

46.

Cac des Forges d'éxplonin prévus vilenous sé nlsé sq à prefondeur minimale
Conti de deux se 42000) ère, au 3e pre fhodeur sde EEE ei ou 4
La pourais du forage, che selon Le elgles de l'a en usage dans late pémohère
intéresse out Par latte de raison AUS

2 Le ace ut rencontré une profondeur Imriure he preneur mini coran
aise:

I la poure du fige présente un danger manie en ais de Fée d'une pression
de eme irtale:

di) des Formaions rchauses dont a vec ne par ps an pratique l'avancement di rage
nl ave Lex mayo d'éxépoient apepiés aa rene

di des lommglione pégeliies, dons Le nagiste mécasil one Leur proestion le pose de
fab ne permet pus die le profomieur mine centre sus, sen.
rencenées.

Fan Le ca de une des aonilions cie, Te Comme informe Le Rte et sera
uorisé à sue Je orage ox dit Farge sea rémneavir te or a profane mi
Caméra ele ane

SU Éieent, a nur a de a première période d'esplorien, oi de In deuxième périnde
depart. définies reunecivement eux are A4 &e 22, ré ds Mavaus pouc des
ntm arret, pére portent met gels AL et 2
peur Late pande, es martams excédents puiPrini Gr restés su

explain uivaes vendant en déduction des obligations

tram pes pur er is péri,

Au fs de appli des ancle 4.1 à 4,3. es forages d'évaluation sfeciués dons Le care
don programs d'évataion dune déconsare me sereot pas condén uomane des forages
Aphatie et en cas de détente Up
cu ae exploration.

à a ae de, le Commictare eur Roumir une gros de aa mule mère hauteur de
du cent rl Dell ÉGNCD LSSL enr ex chlistinns monnaies de vaux pour Le
rériode initie d'exploration défie à face à

Eh ce de renouvellement de l'Avlorisati Eseliive d'Exploredos, le Contéætant devra
proue Vue garant mère di sont dl Baie 0 6 UNE pour convie te

lions mines de rave pour a pericde de ronoellement cime,

Toi 431 Mes prés Takdremont d'un levé dsmique ou dun Force d'exslonnion ee
us le profudeur inimale contractuelle, Ha garantie cé asie ra Ets an fanion des
lhations rire de pavaux dla proie d'exploration en crue réa 2 rompl

SE av ièrme d'une période d'eupiominn queleonque où a ca de renoncialin totale a
haion de Como, en ra, exploré mer pus ait ex anges minimum
ere a present nel 4, Le Mise aura Le droit appeler Fe pare À tire néon
pur erceution de engrgemoms minboums de dépenses uni ain dé sos pue Le

CPE Be tu? a re

62.

sa.

EPP Ta

Ï

at

ane mel da

EL tabs pu Le Ministre a Le Contaclant que Len rés ais ou car du dénoleenc
He trame ou que der déremmances parmis purent juif des chamezans a
Prograene Ame de Travaux, Du 86 es, aprés noie au Mitiste, Le Ca
gén dés de les dhamgnins vos Les que les objet fondarentas dudit
Prngrainne Arme a Troran ne soie pes een

ARTICLE 6

OBLIGATIONS DL CONTRACIAST
DANS LA CONDUITE DRS OPFRATIONS PET ROLIERES
ET PROTECTION DE L'ENVIRONNEMENT ÉT REMISE EN RAT DES SITES

La Contactont devrs four vus Les Ends nées career ou ag ous Lee mel,
Équipements ec matériaux niépenebles à le rédtion des Dpsatous l'éfréhèms IL ever
élan fon toute Passe tchèque, ÿ compris lompiai du perl Lumeer
résine 1 réa ds Pegrrinres Arme Travons. Le Contact at spersthle
de La pufpution 2 dé Péxéguihon des Pam Km de Trvai qui devrire due
soi a pré note es et nage desde
Bésolie ierrato

4 la Date d'A du présent Cntat, Frual HP Maure est désianée corne Opérateur et
sx réponse de Je conduire et de loéenion dès Caiaioms Péri. L'Opéimin au
om pa em a Craie dont ls régner a ec ait

IQ 0, comen où Minis tu Hpor, Ifromations a remise, cie Gino
Je présent Cort Teur changer d'Oprateur Emidané por Les rem Qu Cuiratant
dt mea agneau préshnie dhi Mine, Halle ne se pus eufétée sa rise
Æméntmerives

Téaeur a dem d'ouvrir, da Le do LE Mot suivant 1 Poe SE, an aan on
Léublique Liaunique de Mouton, où de Je male perdant Je durée di Coma; Kit
Feu ae note Ju pole age marié pu Là dada des Gpérais
Paroles een prie Re mi re noie au grésent Come

Le Conieelnt dvrs d ours des Di
A prior Be Trio

ji LE

rnb Hi mass adress

Le Conscience prendre toutes le disposons rizoables por

A sauge que lememble des ile: et équipes utilisés pou 2e bois des
Opens Pénallèes sou en Ron Eur é soie maintes ct entrés pen Bi
Cite du pré Conti;

ft Griur Les parte el rt d'ours prod aim que ls pertes et fat de a boue
eu de outre pre usés dan es Odeon PEER +

61 assure proltion des ape aduifèés rencomtrdes an eœvex des Uératione Ptlièn
2 Ro an Dir dus Hsmathnres un Le rracipnemenns Ohtenué sur ces
apr

parer Le Hydro dan lc atreiages cons à eu ee,

À

45. Tan

à ra ina dé pr Ce Comment en vera da présent Carta evo,

lame a és dirennaaes, re contre, que, alé et ui ago à ae

66. Let
EE

ump en te se bn rage à itéient Péune d'és purent

test 'enège à prehe tautés Le prééautinns écossais pour pue La polion.
re ture clan Lo Périmène d'Explornion. Hour passer la plu, lu pau

Épaterran décider 29 accord avce Je Corctint de rom mesure suprlémentie qui Ai

pa

an ere pour as Le préseion de 1 zone leon concerne par Le lé

À'splonin tin À Fat

67. Dar
Me

exacice de son Go de commente, exéemer da av Gt amiieair cuis let

lus nécensates aux Jos du ES CU, Le CONNUE na A pu CET LS

sie à rois de chute LEE de ous Bleus eigiees où ou, Jeux de

sepnire, dich Durs, ar 1 jenira, Rabiutious gps d'binom, age,

Lisiations. puis, roi

ju. servis, cu, vo, Eli de Lt, érudit d'a

canal Lun dis pue, mater Can, some le coment préalie du

Mir

étre Le omagtont aux He de Réporcr ln DébhonipEs que RS CHAUX AO pu

GR Le dnretanr frnpage à arennler &9 préfére aux etes ct pds mmnilens, À
Sondes éuisaees en Les de pri, qualit, qualité, conditions de paiement de

Le Comroiant engage por es cmt 'appaovi

Ale appel es par de Ga entame ét

 gheaie o sou-iients qu emo La mrère mrane.

oem, de pansmtion au de avec
al aupne à Er cm de Dar NUE CSS, à aroler
Lu dispos te contes

as de Ts de

acceptée pur Vs Peis,

Les copies de pau Les cn e ppenant cat Cnérsions Pire nent it ofdec d'un
App dhoffs am par Le Corn an cour de Gags Dm arr at

Ministre dans es

&9. Le Counaernt +

jou auaut la fr a Times œoue cn

mage à acute me rérence, à Lolo Ge iques detente, à

Pas ue Su nait aux Opéra Pétnilièses, par oo à eut cation où à tte
nt Rome el a or me Lab mare,

à bat F8 Cum
ts tes

usé

à
Rats de Tea

al rique dan Let Progrès Amd de
sue élu péter ge à in de Dolls A OO

610. Remisa en ét des tes

sa

Le Cuniréinl doit nb na Flan Options RES pre LE a 1e Péri

d'Éaphoation.

CPP 137

6105.

D) Eupeséant Je Chimemnt ne sets pat iema de pruéèder aix Ojétaion

Chbôtoe Far

Cephon émpntennousement:
= édesenli des Opération RES,
2 Palin dés réserees etes prof de proton pré

aie d'ébiaaner un Cnésrei à Pexptian normile dé 1Auoriation Exclasire
J'Evolaation. y comp de rendent Sa, on eu oh de entier
Te aude dos dseniiore Le Fans 3, Je Comeacront notifier 5 là Diretion des
Héracarbures Le Va Opération RS au ao deu (2) a avant ki es
epéciun : ce Plan d'Opériiqms RES 64 a me en ons pur E Conte pouronT
États pur I Dean des 1Rpurnea me ed Je ea A6 pr À ie
Siprés

Learn du Coma, dans es es énamèrés der son
Si l'exglitation du Gtsemen Sur La Périmème 4° Hapislitior a pour
“es 5 par Van sel un er ut Lis (ea «Le Repremur a}

S0ÿ Ha Jeune sa Contact. pour de rain Let. nf

ée ne pas
Eneeéter an Eipératioa RER, per emple fu comenration d'insallon mosmis d

leploitiice d'autes za d'esphiaion. Cat prisé gaz dau ce &s Flat ne
our pue s'prr à la me 25 SE er à abandon di des pat Lo
Fm pires,

Dans lens Van range (sh fesins, Les Pares conviennent oem
au ere aol me Le Repreeur et le L'anfataut un accord de ansfet précisaat

diamment Le date de rm. ei l'idenaiieatlan des puits, de tous Je bions meubles on
mes 23 msi Bron es D a om nées à 1 pate 11e
L'expo 4 de la sde 6 anses au Ropreneu

Gui ers e e plc pa Contrat an (ét
a tante au Besiomntire du Trot de Le LL des Joode faut duus Je Cote
LES cum pour Le Paint d'Explaiuion conbmnéenz à lamile ET du

rent Poe se de dei, mono. lion comtaie,

Le etui du True ut lili qui ea changés de gérer, danse pee des

Aiguaions de Pets He, 15 fre pare en ve de Ur ain de Cpéraons

RPS. La gesrorne du ous se cha qu Le Cora paré Hé bas 3
tin au aies égal à AA 2 ane & 2 où 'E

A Les Parties donnent à ca ee réveil à P'Opérueur de comes toute
Lex sions hé alim EEE) prérent amagrrnne

nus aunéthan d'eéculen pas Le Cousaut des ligaons res à à
ds als 4 ci du paragraphe 23 cd dont A1 ne lt et wiuen eus 2e
exempt pe Pal, ce die Abe Le Canfracrant de sax eblisetion de-procèdec ie
Cpénure RES eux he Picimbir d'Faploaion a Le cas ads au arr (3, En
onméquense FPE Mamma à Hé scene À lontanne du Current 2 Ut Scie
Alliés di Cégectnt en velion diese où directs ave les Oératiie RES 0. Lx
demmages àc pertes en Féule ve gr um care con fou au, du Tr da
elque naar que ue ao ui dc Opens an te er xd par

Fe Canéietent
° La 5

CPPbhe Ta

CPeboe Ta

B1D2 Sous veserce des Gispositionx vise a l'adicle GDS éiprès, le Eiteetot di

+ ect fou été des pété RES.
eh le réalise des Oprrions RTS,

Le Comics, pour, earormément au onda, porter chaque ame des vise à
ce Pl J'Opéralons RS, pour Le core more de L'NUUION ha paraEus
Fechmiques mans D eu ee Ke Plan Dpéonins TA nine LS diriordia
auras ls S'Uéralious RES que seu pis a pe po Le Ale des dot au
Competfs

F'espiration du Coran procéder aux Drrins RES.

Lx Opérations RS doivers dre caen conformément au. Blen d'Opératians KLS.
din le reel des règles de nt du pratiques géermen adm um ét
pérokére Imemarinralé den lee condions ee sci a els vise oux ares
0103 a 6105 drap,

GLS En ve de fie ne, le some van, au rép affèrates aux Cpéeatinne RES Le

GA. Sens verve derdispondine de art

Le
dE.

a

u

nl

Ë

Lex nrerrarions

Mi

Coniseaus dis, ds Ja aus en arocieion d'un Givement, mièr pour Le Prute
A epheiaion, an Compte RES.

A cat lle de Crete ouvrira ur cnmple dé aux Opératieus PTS pour Je Pécière
AEsplolal, a2 novm 6 pour Le nompie dx enré Haas di Conveti, aupiès
d'en dilinnent ane nm aecererhle ur Jos Dies dm tige d'a
as A Sam € Po à ie apr à Cm US

Dés ae ot, ce Coms LES mers cpprovtsiemé am lumend ar les revenus de La
eat rh lib 6 à vont lion de prévisins pen des Opétions KES.
LCue presence dont leon Le salé de vorsemet al sn stipulés
ju de Méabligement de Plan d'Optlons RES mer mntes comme des Colt
Fons con éme au pa, da pre Conta

a “and mis au Le Cute RTE doom essaient after au palmes ds
éases les aus Créer RES de pue en ent à ui mom ere
de gun pour denis me ligne de EU a pra le Pure ls Pas, De La me
mere Los Parties <'nerdert de coment de cmeiconmues sfreés, ce gen où de
ie ve ae quel Lam ro pas sr Le Ge RES

Les priniqales mortes reladves ae Cémpie RES «a éétilées à Liumuné 2
Mrodnre Cnmpble ré ser Cantra

Sans bic de due ua de raie eue obligoire en. ve du Coitat Le
Conan pau a oué comme éd lens momen décide Mamie Les
eu du Cpte RES néon Trust fn jaime Là Dnooton des Hdroutebu au
a da Le mois suit ao es da ri.

le 185 ataprès, eu ce qui came a calin
des Opéra RES, Re Conan rare à Lu Dire des 1H ts, avé un
péesuis de den ape (ID Jos son imenen de prose au démarage des
Oséraions HS.

Ad seule indie le Content se om droit d'appliquer le dispositions à
paragraphe (2) és ci des cn code hangar À CÉL,

A Les Pate sent à Ham on 7e pur vb és ligalions ideas ave
Sgen 2 on asvondent ave roule an, GNT ES qu BE qui
se écarmmliemem écesraite puer eur partait cils

ARHICLET

DROITS DU CON IRACTANT DANS LA CONDL II
LS OPERATIONS PÉTROLIERES

Coeur ae tt ax deffeiten ex Oran Péires à lité a Tétidire
phedion, ds uque cl sl cures au Let x como ah présent Corus
A qu disparitions des Log et raglements dk République Laamiquo de Marine €
ln nt estentées solennel dt Mdr pérlière tem.

im de 'arécutiet en Cats Pét

duccuper es temine méeaaine à leader des Open Pépoliires et à lents
nés cornes, ame an à NE LR Au paragaplie BJ c Gidnvou,
ange pas nul aflèté aux its Opens &

dl procler ou ire procédés x van d'frarriaune rérescre à la dédie.
ans de varie Bamemiques mrnuales des Opera Rériéns u  Ts atité
éommeves, R4 que Le rapot L1 2e emokage den malécehs, de equipement 1 dek
pra ba, à Pésésion du Raspor es Hetioenrbenes par coeur à
ane 76 Qu éme Cm, Lépine Je myéns de leur ations 4 voies
Le coinmanhation, ane que 1 proton on Ta Fume de Leg mécrseaire au
Gératon: Fée à

dféeur da ie éhchée L Rsees ee taie véosmaire à Fayprovigiomnenienc
Eu est de pensent, der travaux cd iradltions cemfétmemenl aux preseriprions
régler prises d'en

de pue ét ser qu fe prendre où mile Le main du so sas que les
Tdi, péséssaies au dei vibes au parngrmphs 1], D} 6 61 du,
cl Li planete végasr

Line vaôer à anis #2 dexrant Gr l'objet d'une dtandé auprés du
cine ace rare l'aliaion envie

Après réeeprion de lle devrions, 4 le ns juge recevable, nn uréte de Hire conti
Ja recevabilité fins les tes nécasahes. Les drui ouais de arapaité san

re aan get ein, salématiquement ennuis » vec pur Vins

7.

Hi lsenee d'il aniable, lauristion docti ser aséuedée

2 ment rs que De pates ou es étend doi rois le pri
dun au do USINE de présente leurs objeeions par lineméraie de
Tdi rtion, ns a mit um dé terminé son Le rgoma La

A cer ein vert ent

an Le eux srl tes par es pra
ie gain des réglement enregnrement

5 oaménent aus dits Eu
pneites à

ea enr des eu ot droit mure: he Pémbrcaires denis
“rit commen ou ne nent mel pois

1e ea de eine apparament an Lamaine gui à Le commminrré ou aranierne
bi fe mia He cs Grau, léecupant tue

D) sndemem apres comgrauen our dur canpable publ des née
rimes détemminéce par lamarié adrinienanie

2 si fbéeupasun n'est que rempart, Re ral pret Bu is x alu bou un
3 an, comme 8 uit prénaeroment, Baden ra PAG au del du prit set
du roi

2 a Les amies ent Pare aa vale an died M vérin at

Paceupsion.

Le ditférems ete propre où Bisou
ar des cran Ga

à déximalions de donimades «oué voa du

Les pente Bus caca Paie 72 she peuvent Le eux rfi, de dés d'in.
ie, dans 13 cer tions pngeurs pur lès régiments air lexpronriation peur eouee d'utité
niblique

Le Fri, infernal ex enarges début de appelons et
F4 cidéseus, sent à Ja clergé du Comractaut d seront Seéiles en ant que Codts
Pris conommémen ae diiène 85 aile 12

Au cas où Poceupution de ais private panne où Le dégats de duo coutures
Be propre de au train perdant es ét (1) ne, en ès lache
des tavaux, les Leds qui goahett CE ep ND phes à la eue, les
propriétaires on ee dérentenrs de dictée coutumes de propété poivènr eve que te
Éonartane sic Hi cr, arte potion de tel En usa té eueguma ge on dura
sur 3 plus aan pute de ra surface devra re at an 9 Ro 6 Te paiéaire où Fe
itemnen qe rois oui de propriées fesig. La vai es mms à uCHeL: F0 ous
estimée au mois à L valeur qu'il aient avant Poeme at,

Au eu ne Conirutant décide d'bendomér Fou, 8 éce L tar à 12 Diréction
LS poesie Hoiranretenze 472) lemes Hacr 'ahurdon : 3 délai ae poué à
1 pour es pus prudueus,

#2 La Divan des Lydronbures peu demander vu Cned Din À à chine ae
dm do ravi mai af aide La SE el Ehypie de Orertnns
Panies
a Lau sers tas Room ii fn de Crée Fériretprses
Ga de Condor à Dames du és Evplondien Ke de mp 2ieÿmues,
RE
Fr an moe eee he
RS Le nant Fonpage à Emi n Dion der reims ls mou réinéque
A desraprm jour rie is vs
D darrmpens mens to de éophiqe
€) à amor de ue de Auiiain Encluve dot des zip mem
D
Sue de prior ae au 6e does

AD es Re ire 68 Jon var 2 de eau mes, ur pp RÉ mm
Dpaatons Maui Ces panda E Tamete ele € cmd
néon senpai des Opéra Rémi ré 6 an nt AA der

es ensagée

2e Re ro 18) ae en ia Am le, ri a
Épnon Pie, aa pendant l'ame Lane Sue, ni qu Gr rl
Be dépenses res gnes un A du pars ongle pue Contsa, alta À
Se mA Vo aan, Ro Pro, Le mom Ft a
arme ac ls soi me nn us lu on dr

AA du aan ex rapport on dorer op mount roi a Mein es éroeahren
ae Me a nt tomin
25 do Caen dt ape étoilé danse opté
53 dem ere demon négliger réal anse adtedeephrcin La

Disons ABS ur eg en im de os Le eg Hier
RS ART A A OT mme, ei
2 dan nel devrpper action ct in de der porc
Vans er
4 des (9 scempirende aan le meurs naissent
de Re onde de
La ho Ter 5

“s

“4

#1

CR? ue La

s2

ss

Ch bloc ar

Lsintion parie ou aride dun Périnète d'Eglomion ou dxaloitation és sans cé à
Pan di das Rance l'oncle 72 poue Le Commaciant, ae LS tas 1 inoblaions
liés ca application des dgnsitions d prénent ati 7 aus régee qe Ra ia 2
insallations oient rilisés dus Je ere Ge Duc du Content sel parts couv on
rame Péri plat au LE eplétion

Bon rive des disrostons des arusles 68, 6 a JE, Je Conimernt 5 fiber de cois des
fameuse sole ct bé icié du régime doutez prévu à Lai 8.

Sin dispositions copmires 49 Care maue à
AL libeié de gieulion, d'empla  de maiez
qe uns ne, pou Le amples du rame a au AD co so as so 1
poele Cnrtits de naguctes Le éslsion 2: La ralementaon du ravi ina que Le Lo
ue an cigueur ou d imertenur en République Hanique de Maure et applieues à
toutes les épais

dico 2 so apportés à Taie 2 séjaur,
Le perse a nes Dé di

LEA Lea drame ds Comet ii qu 5e a À a aan ue
ils, oies autsdons rinberiives éœaueliemet requises en réréun aves Lee
Ooraiens Punlières dceer dau ere prb Eur. come Le su tr
et gaie écuire

ar

LES

SERVENT ANCE DFA OPERATIONS PHTROLIERES
PE RAPPORTS D'ACHIVITE - CONFIDENFEALI LE

en épérauns Hits ses aimes à relance de a irectinn des cars,
La enriseutans de La Disedan des Malibu den ratés au mani be
dut de ever ‘os Cpémions Pérciôree cr à mevallee raisonnables, dinmpoeter Los
Mletiers, quiet | ma sement 2 Rene al 8 Uértions
Loire, sous retire de ve pas ge Bou dau dites Gi

Aus fes de pranelie Lesesciee des droits visée cideeus Je Capmactant tunis at
apiésenent de L Direcdin des Minsomunes ae asie Rumble on matière de
movees de Sage 4 Céhergemens A lee dépame dé Cramgunt &. d'hébergement
chanel Rés à Le eue 6 à l'or bte à charge du Ci. Fed
pas mm rensidlades mie des Cds Pénal à rénapénubh sc 4 punition
de Particle 102

Fe Cent der La Diretion des éme régutihrement fumée 1 déroulement
dés Opération Perle ci eeas Éeéant de avcidents eurtènus.

Le Come déve notauneut nouer à la Duoctin des Usdereaæbares d'u pale A
Ba moin an €) Moi à Env, Jes Cpértions Férliares proletées telles qe sapagnez
égiques on dép sieucs vie he rrnges,

2 dur (2) escmplaies de chagie pod Snap (réegranhie, bic saigne.
Écoute Gecmées mur les cat, es déblts a es Does puéless dan
Ghneue de Pons relie y conne lue ériinus des dvenms phnogiaghies à

D ame porin raprécomatin des canot pris, do délais de tirage prélevés dans chaque
puits a que des éclinmilens de MuiReé ie pad A LS Gi DR de
prior sera également Évunis due délais raisonnales Lure ke Cemuactent
aura séparer Bhme des dehenrilons des corne prises, des Gite de Hrape
pren den aides prod

d'une go gérées, des eme de tou su, Elus, mesures, lys
où rares éolien présent aticle LA

Les Pacs donpapent à emnidéier somme eonéimdiel e à ne pas canmuniqner à des Vars
ue a pate des cum et allons se rapgrriane aux Opécalions Peliens. panda
eme des du Cou et pue péri de eng (5 ans après a fin a Comte en 6 de
renom à ie ne dat Gi (5) ane dés date À dite canon 87 60
came ls dent Ge rap rat à a re éneunée.

Fautelois. chaque Pactie poiura Eté procder à tnot moment à des éudes vas aux
options Péri par des Tes cho pat lie Paul, Gel après notfcalon à are
Paie pour prenérs coumissanee des infommarions aférenie aux Gpérions Pole a
de Sengaser à moe Le précivte elause de confins. Ha posa également
<oFr de éndes de nd ou Le retvits pérolières em République Mlivique de
Mars à ritien 6e po ra publier pendant le péciade de confidentialité dé

paragraphe préélent sauf acces du Lomrtant ds douméos es pe € acte

Si Le juge moutuiibte, Je Minis prurm ésatamen ges la pére de

identité prôvne au présent aile 67

ir de pe

Le documets. ranpons. relevés, pins, donnés, untilons et aunes Gifoemaiiurs Hé à
L'ensetin du prépent rate nt codes par be Part came 2onfidomills 8  ares
S'enenant, han ee qui la eee, pas Les coder à Tia

Nana re qui précède, Canmeunt pour, gs en ar inv La, cu
4 cs

ranger

#8 à tnune nelle Fées de home fi ns 1 Gnlatin d'une csssnn éventuelle ou d'une
aslaace dans k cadre des Cpératinne Pétroliècez après dertion, de cer ancite, d'u
enagemen de garder benne ses sformatins el enfgnemens 6 de ie user aux
% le eossion ou stone;

DU à taux conmltans profes esséreurs inereonant dant Ie cure des Opens
Pétain aps nhtenion d'un emgageasent similaire de confiderinité de Re rt

#9.

s4

sa

4

CPeboe Te?

sas.

un

EPP be Ta : & +

Qi tu Hague on SufPimemoat lancer ampuée doegmels ie enEtE du Com
ner o0 blol na Ram, prés datucti d'un enmodenent imite fe
nat a part de ce Games

8 here es der Ju mom oh I réglement dunebourve de aleur caca Pad à

@ dus Le eme de ie proutéane mienne er maire judichi, aliuisntite où

ae,

Le Conan der nier au Mini dan Les plis Bref déni taute désbusent de
siésiamees minérales fers darts péranions Pérez

ARTICEE #

EVALUATION D'UXE DECOUVERTE ET OCIKO( D'UNK
AUTORISATION EXCLESIVE D'EXPLOLLA TION

Si Le Conesetant dévouvre du Hdrocathures dns Le Pécivète d'Exyloration, 1 devcn
Her au Kite sé que pré a eee, sn faemémant gx règles de at 1
dans lindusuie vétcittre ineranale les tests nées à Ke Uétérmnain ee Inde
menés ue cours 6 Rome, Dm fes soisame A: ua aigu le us de rer
Pro ane dan di pis de découvre Contre devra soumet ru Mise
gpor durant om Lee mains fentes à lite dément ct Eormalent Les
recommandations du Contractane se a paursmite au non de lérafation de ile éco:

Sie Did dire ancre ira d'éhanion de Ta décoeé diskôe devra
ie ave dilgeice me Mine Lo prime prévisionnel des eo d'écuinaten et
lescimasion ga ue oresrumdant au ph, Lis Je ax 63 Mois rural date de
rest he a dévouare Sird à Vrioe 4

Le Cent dèvra alor ange aveu eviriun de digue le dirais d'évaluation
enfant ut me Al San amer que 2e disposio dex ane 42 82 LS
sanpliqueront dt

Dans x nai I Mn ant Face es savane d'écaluatian etat Bas Int (30
jour aa Laxpiagen de He Hoisème pénode déxplormon détmie à late 12.
sillemen proie émet aus dispos des ailes 23, 27 0 2 2
Conbacunt sance a Mie di sappent détaillé dennant doutes dé inémoiions
eq ot économiques relevez an Gimomeme ina déconmers ELÉAÎE, ù u ELIr elet
Le Content, carie comment ou ou Pie revente

Le rappont con motatenient Le inlomantns sales à le cumériiques érgiues 0e
pdpeiquen du Girement: Le déamnatiou eine du Chisemient Les réafs des lets
sais de proëerion némise; no énde Évanomique préliminaire de Lu mise exploitation du
Gisnent

Joue quotité d'sérmrartanes proue à parti dy décorer san que see ci a
“ich rée coment. ele de pas utile pour a réalisation des Cpérlions d'Avis eur

cchusine d'énué elles domnsés Heu à une Amtèrienian Exeluaité d'uslbiation séparée
camepondem 2 um Pétentte #'éxgletalhon Le nombre des Autorsins Brehsiees
dotation et des Périmétre d'Expiniuten ares dans le Périnèue d'Exphonmion rt
pm

du sou de vian, uidrieun à Four d'une Aaiesisouon Fselüéiré DTxploiion.
pare que Ve Cinomont a une extemtn aupéonn à elle alert prévu ennienment à
ice 95, Ji aceoaders où Coutrocu, dau le eue de Pamontinn Maclasve
d'éxplotion dé oemapée. le surce surptémemeRe à conérion que loxrension Hs paie
ieégrane di Férmésre np ee voue de ve eb que de Coniratans Foires des
ue ques Pen a.

Juselois 3 L'excengion demandée a dan une ane nan alla  schos a Péfuntare.
Craphomon sn con do validié, hot accorder au Concuant, par 2er au Préc
Lontat, lexterse du Pétiéte de l'Aatogaiion Lrchiive d'sghoriin 4 de Ram, de
Pair Ekélusive W'ÉsFlcrarien déjà ocuoyes, à mé que Couture
Tes justieati tebique te Pestunniun coralie.

Au casou um Ghemet er an delà de: imite du Périmètre d'énplorion on coms de
té ie pan ane an ambre pete La Gaia a
ave le aire Hu

An Mine pour approbriau un oiset de programe de lopanent el de produit cu.
Gien cure, du em aueurd avec 1e aire de 1 mac adjacent.

LE anactan der nait ex apéro de dévefophetnel
En pe re MT api a dc oo de L Atari TS into vies à
Tarik 06 €: devrs Lee pourrie avec Le maximun de di Le Conpactout s'engage à
ri es epértions He dévcioppenie 7 de pradneRon auras 62 régles de Lt un age
me Mn pérlière Ineriennte qu gérieeur de 1e cénaprrion api des
Lirdiocaroures cranenus den 2 Guérande ennions qu vouée ouai ahs,

des rss,

Le Conholant Jesgage à procéter dés que pote, cn cn ae Le Vin, om
Eude de séeupérahon sde ei à ue de td procédés à, digrès Eupprésiliur du
Eoniot, ie enésere da A4 done Leone à om Géo da a
Msipénes.

La drrèn de Je période d'aploitiuz péalent Lqpelle Le Contiant el avisé à asner Li
prnuson d'un Genent déciet® eoméreial ut fnac à vins ing (29) an à cm de Va
ose d'oen de Adinrsaon Ph val aien report.

2 Fonpiraton de 1e péntsle initie euros Afin ei dese2s, l'Auraisrion Tschsise
bslties evrepemdante su noces à deux reprises pour une période aGdiioanelle
ae a ELU ane seau, en es de derande mov Du Core sie at Mie
AE UN (C) an avant dite Capa Le Hemouvellem er de do #1 Le Comet à
ei toutes ses biais Eole Musa La pue utile d'esploil où de sou
pren reneunetlement à jeta une prior commeale à pure da Pérméime
tin cure tte pb,

5

ua.

CPP be ar

va.

pa.

ous

En be 187

er, es some an dépose de l'aile

TES

Lean parle Cm einen eumrneislment plie, dons dit a
ne Aurartalion Évololre d'Expioliioz, Dans ee es, Le Contrat comes
où Mie, die los Ms 15 Ms sut Le sowmisaian Eu on vo à l'nbcie S.2 2 84
lus tar denté 620) jou avan lea de M Midi période alexplaiie défie à
Tümele 22, Beumuellement prarogie cenferméener ax dipasions de nee LA LT RSS,
me demnene d'ularstian Fehaive dTaploittin:

Aadire demanda précise la Alien du Pérnètre céploiiion demardé, lag il Le
safe présumée du Cisement décent er Elu à Einférione du Bénin Asplonionr
ao encours a se acvoemnenée der lutins tchaiqne nécessaires à lis
éco

La demsrdé d'Antodisin Eve dpt mie set accompagnée dur
Brégrrmie dé évetappenin de de pduan GS, Gonna mena ui À
Frans concerne

2) ne cata des tétons prove 23 ral ex du pr de print
Sorespondonn, ane autre de sue ls réhoLe de récap des dorer Lt
1 étonne Ge Nat

Le ceseniion des aan et alors nées à D me en cxphuiion due
Csesment, ue que Le nombre de pate, Les nation raies pour à préseins le
Sénior, Je rairemone, Le stockage ee mt es Mets

© prog ere caleber Le rafeaion dde vaux et talons, y come a
de de démarre deb pra

A lenovo dévelanpement er des coûts dé plemaon. asie
de dremartque enrtimantle caro event Gien

Le Ministre pre propices hs #%éom ou ne hencens au program de Jévelonpemer
de produetien sise aim qua Péndtre Mapa demandé, en La nf,
Conan ave He He fmrieations jngées ve, de Les que vie ci (00) Jus
er: Le ocprion AU piogrenmnns. Les dpi de Laricle 2 sopplquerunl 0 di
gran qui unes on dpi

Lorsiue ke ésuluts acquis aù eour de développement juicté de éhangerents du
bgramme ie Géekppeent & de pruieion, [edit programme nome êvre mire em
sa 1 pote que Ge vin Lu pau so pt nl

Loroi de l'Autre Exclure dexploi dé qu décet dans ls formes
igueus en Répalique Ihinique de Maunisais, ct cvs rieur dans es acte ci (433
douce avt Ja die dduqiom par les Paris di progmmme dc dévelagrement et de
pradnetion.

Se Ccctant efctue plus découverts commet dau le Péritel.

Por our Gisemant cyan dan lon 3 lent dune Anoesaton Jischrie d'érpéoiraion, 2e
Crau séminaire lotes lez pénis Pétrole aille ci nétessae à
mise en poitinn du Cine 21 à aa prltion, oonfamnément au prprumens de
évenement et de paper 2m

Lomé a 1e Conaujanr estime, sur a Rare des Danaissoneis Héchmiqu aquisss sur 26
Gisele Le prouve couple au cours du prose de dévcopprnet el de
pavéucuen. que Vesploñeues Qui sement ne peu Dre corrureiaenn ree, bio que
Le puits de dents ei es Rave dovainañan aient cour à l'acte dune Autyistion
Each d'la eonfémnt su pren Coat Le Disons venue à de pat
obliger Le Canagmt à prumulere Je ataux gra eur 8 Gautier plu à
naar anèe de Content de arte Leémnieo-econmmniques 2 de avantages
rence qui permeaiune ao Luna du eumdérer Pexploicahun remanié, Dans 5 Gus
Le Cermagtant déche Le ne pre prie exe fi 1e Mini Le lei
denses + Contaciaié roma à l'An Eshiaité J'ÉcDIAEn Gonte da
dors qu our ametée

Le Conragiane pour à ot mom, ous ae de Le aise au Hire ave ur précvie
Eau auains 4 CB Mk rome Late un parillement à chocime de nes Auteneaters

sélisiss d'Engloiion, à cadition d'voi saisie à rires ler obiganone prévues des le
rés Cent.

Le Contaciant s'engage pendre a dure des Autersions Each UTosplottion d produire
gamer So curés de Ernie Hate chaine Cheat on Lee Roms pénércleet
es da Mnduiie péualière informe nl en pra principalcinent an conétien Ka
Aghs de boane comen es Lftemeës ee rioupérééon optimale des een
d'algues Guns dis confiné émane pement Le durée des Antoiraionn
Tchats api epnrerégs

nn prudent ne durée du rs Ex F6 Mis coran Sécide parle
ae Mare pour enr l'ami tion du préne Ciui da Le
cendidons prés à are 26 Tate le Vin ressent a See a Coté ane
amie eu demeure ét à le d'y raie en pra Les mme Guns a ADS
des Géraons Perles

LA uéfue de réponse de a part du Cat dr le dé d'u Mi are rie er
dune. Le Maitre pOur avc om préduis E MONR sx (A Mis, demanda par di du
Lourrcta d'ataméainer incitent ct sans connai Ur ne daté nr 1 au Le
résumés die découeon, ÿ compns ame Lo Mdrmarures qi panne dre BHOdAIR À
tie de late as Le Comtratant sans raisons ent justes

ah nt pas soumis un prog Re tva valant de dite convie dans un délai
Ge LL Moi sem 1 duc de motion aa Rire de a découverte

Donne dés as Le Gisemeut commercial dau un délai de dire (2) as suivante
Machèverment de rare désalmtion de Fe déconne

ia

CPP bac

in

cr

LEE poumons réaliser où Rire réalier tous ravaux d'évolution de déxeloppenenn de

Bud, de rallier, de aneport dde corne lier lei à eme découvene, ne
meune correpaie pour Le Conan, à eeqiioa, tte. de ae us porter préjudice à la
résines Dpéarionis Pres a le Cumul

ARTICLE 10

RECOUVREMENT DES COETS FEFRULIERS
LT PARTAGE DE LA PRODUCTION

Les vatmencemen dure manduion réulè de rie Br du de d'une
Action

radeon de Pétrole 8
Pneus, en aan rar disparonn 28 oc,

Dour Ia récipémdon de, Gus Férolins ke Contaténl pour ren bresmeni chaque
ne, ne pt de a patin pr 02 Pit Brut ae des Auriane EX
aan ben sun Las sgpériaue à sd A pour sent 70 D de HaGE prod
roue de Hémole ea gui nest nf rade uns Ke Cpéralions Pétrole, ni parie, cu
sun eme four qui an da ot ee,

Les quantités de Hole Brut suncpuibles d'êre perdues cu, uflislos dan les Opération
Péalèrés vo, name Les gum (peus où brins Ir d'esis de pret D
“au Les ville de production, de collecte ou de srekage de Lena zone, HE ré

das Le Cheers, HE des 2 ke con de aus Ge Roi,

nées aps fee, ur pubs 9 naar dan om es ar
Féneruie we ouur sde Opérations Bérolières

La vale de 1x por de prodiution tuile de Potro: Han allouée « [a céempéraion par
Contre des Colle Pole, Linie à line precedent, Su «eutee Demi a
Lisp Varie 13,

à sueleungue Tome

les Coûts Pétulias moe Grcor résupére pur
Contraciet, an apreatinn des dis ions dy prés nice 12, dépeint 'équi alen: 61
leur de oise is pour ent (F0 Ia prod tra de Pétrole Fr pale comme
indiqué cena Le ae me pouvine Be uns écupéré dan Le treire suit ve
apré sur Les Timo ares Ram aq écurie tete dé Cod Pilier ou la
Find présent Co

A rovanehe, au route dur queaunque éme, Le Core Pétraices nom oreune repris

ee Corn, en mplicaian der dispose de piété 102. 07 dépassent pas
L'écuivatenr on valour do sérum di pag mi 17078 de lu radio ous de Fée dr
csleulée cure iniqué chdesaus, lt reuperutien acra réparde am proent de ch
d'atBine (prod Lee de Path Brut valorisé selon ls opens de Faite 183
reallés sur chaque Autoreinn Exclusive d'Expioiaon jeu I récupéion totale des
Cal Délire ra a in de péèsent Cut à

ue Ministre pus Le Comiracti e sà décisien de roeevuir sa par de produce
“ane animent à Ferre DS 12 Connie eut st de cammeñialice 1 pri de
podiction de Mu à pondre en cles ecur le Lrimesre concerné. dé proañier oux
Entente 22 eee pré at enoes Be ge Trimeste à de verser à Fret, ds De ER C1
Fou sun che enlEvemtent. um monter Sn] au prit de D qui caepeudeut à la
Pas de production ds las par le pris de vente défini à Fartile 14 mené Le is de
Sonia

Le Mini our le druit de demander Le réglement des ventes de lu quart de production
venait à L'ER, narées par Le Cntenrans, en Plus Eu er nue autant
dr que Ha ration à eu hu

ARTIÉ LE LE

REINE HISCAL.

Le Conciant a, à cuisen de es Opérione ésolfèrs, mea à Mrnpèt dre sir ui
hnctices préve au Énde Général de rèt, confoménanr aux depot de J'Ordennaree
D ASUS du E2 goventbre 10 rein an rime juriique & ea de la roche et de
loplolaciun des Idmcbures ct éofenaient an digesiiune da précem Con,
Rescue prévaudront ar as de comlirion.

Las hérélus ma que e Cantin de es Oran Péri sur Le
dei de D Républiqe insigne de Mani cn paies d'a impôt des de sine
parce TH ele au Re MES

Éleu spéétiqueme reconnue que les dispoxhiems du grééent cale LI aient
mdividuelkement à lénant de toutes ds ovtes sonmiomums le Coriralant au re de péseut
ÊTES

Le Conicserant tonte, mue Année Cid, une enmpbilié séparée des Opéraions Béroeces
ui permets d'lie us ere de soalas 6 oo bilan Fiat rene ant Les not
dletes Cpéreons aus ls Slémenns Juctif et de pa sant cités bu 4 sprochent
directement.

Pur parer la dérerminanien de Mic net du uaracta doivent être ut ue
da comp de sut.

33 La par der Mrocarbones commerciale ur Le Cora au tre des ateles 102 21
3, tete agale apaeut drs mes livres de ont ui déteéé selon Les
sépeiome de Partie 14:

Bi Les plages prenant de In ecsioa eu durant 1'éements quoleenques de (ei

3 ro au tevames où pre inevrément
eux prersiant de La verte de bancs sommes Sins Lie
for de pris peur des Éless

aux Opéra Péri ex narmment
reg

ee Ta

164. L'Ei prurns re

CPPEioe Ta er

CPE T7

a sécurértion des Cas Péuelcs on fie d'u cueonque Fimegre se aourie die
andre ant +

2e cas d'éxiéion néau
OPEX seu rép eu proc à
en cs désalngpemtent à

2 ks cit d'expluraien et d'exalution aporéciation
Les dépasse de T Ace

itations a Céangre RES Les frs d'expinnti

La ani de Pétolé Brul au ti dé chaque Autorialion Exclisive 'xpleitalion, réa a
Eur de chaque Thmesge après que Je Gmrueit à prélee sur la produethur tue de Pétrole
rt a purtion nécesnare au cnvement des Coûrs Petrlirs sim es épsions de aile
AOL ao partagée otre l'Etat le Contrat dla Hçnn aura

Teanehex de production Part de l'Etat
Lola journalière
So PEAR Ent
en Bari par jour)

Pare Comtrscrant

arte heure À 42.030 un
Lane SA.DET à 10-00 use
Ah de LU AL à 2520 ge
Lande per à A ED si

Fou Fapplisaion du préent aie, 1 pou ion ci dessss appliquent pour
haie Mumehe ei mu ue me Le prodeien tele jonvnaiore, Le necion 2e
outraltre Sins Die ose de product (eue fournie mesurée au niveu de
chaque Actor Fuelie Japhitaion dans À Ge du présent Contrat, ee ue
ride de Men AU jrurscancee,

La part de production ever a
Se

tiens sort oui aux dispésiions Fees visées à

sa pur de produelien définie 6 Particle 20, So en mare, ei en
iapérus (Dollars

LOS. Se l'a déve evo em naar our on rie de ca par de radueilom définie à anse 103,

Le Mie duo 1 avier ut art a Eu mes quan tas LOT) JS VAN
étui du lime concerné en précisant (e qualé axatie qu'il désir revue nature
rad Tree es mes do raison.

Lis ce but, est agté par Le Pts que Le Courant ue sue à aucun engagement de
te er de pl de l'on Qué sc pére un 4 que
nie y coment ur en,

16. Si Fiat désie recevoir en espaces ut mn pate de sa part de production défie à fatisle LL

45 to hénfies de ur,

in à Faggsion des Gpératins étre

12. Ce même emsiqr de résitats r JALÉ de sous, Les charges méceailées puur x be arins dee

étions L'tralières an tire de l'ame Che conridéné, dont détient ue va
TS His ppt en Républiaue Blunique de Maire, € déerminus suivant Lo Procédure

I changes débuctiies dé revenu de l'Amée Civile éursidènée eipreunent nomme. ks
émet ess:

a) vue le char
entis Farah y era
de main d'au, Le doit des préside true ait Canari À eocasiun des
Opéions Pésuliére.

Lost, Le coûls dec approviicnements. de personne € des préions Fois Or
des Sokiéés Aie sum déeibles déns asus A0 He Hd pis is

Serent nenmalement pratiqués dons de cendiion: de plaie Corcumnce eme sui
vendeur 4 nn aéhcteur indépeants peur des pprovisomnemments a des prenons

Homiques a méhrus

D les is gérée ain Opératis Pttlièes és de cadre do résent
ea, corps nee

2 ex as de ati es biens meubles et mameuble, ini que es notant
daanees,

= une quoie qui sbosble. qu éguil am sémices lendus pour Le Opériots
Pme cfides on République Isbimique de Marion. de ppm et
sales pates ae dircreors eÙ emplayés résidant éramen € des ais gong
aicinisnadon des mvicct cemaux dé Coton au des Sociétés Alice
avi ur sun compte, sis à étranger, en hits idiree encurus pas
Ress sans centmux À Féranges pour leur camp Les fie péméraus fa à
ranger ne devance a es Be mupérieur aux landes Jinces dans La cdd
Compta.

€ Te amortsement: de immcbiiations enrnmäment aux gisposiians de Failed dela
Paire Coms

A Res imérée ctagi vor a ere du Cri par Leur montant 6, du +
lies tes dans fa Dccdane Comptes

4 es pes de matériels eu biens réullemt de cure nv de dommages. des bia
mequeis BL ant témoncé où qui seront 2bidontés et ur donne, La OR
iécacables Les inde verabes ane Vins pour domage:

Hs.

D des provisinne minemihle a justiées conan en vue de Hire ue urine
Eee ou charges maurmient préciutes er que le denements 2 cours rendent
pre hbles, mme Re dogions au Come RES ee prions pour eremees
sub,

teurs enr portes ou dre ireenement is au périions Péri, S comp Les
fete de changes rates à Prec des Opéralone Pavalièns, Aie le LE Paie
préses à Foie 1e redevanes perf aies prévues à Tamil 12.7 ef le varmmes
Pre disant Agnes Ce anus à aile 12.2, à level du mana de mp
Dir our Les hénéfices ent santemméme LU pusiions au prete aile 11

Be montant nom apimé des défis coulé aux Années Civiles antérieures, jusquà
apuranett desdits lis pu arhésument Cri

Le bénéfien ne imposable du Commune vera ça à 1 diférenve si lle et pure ar Le
al des some portées en ened 6 Le 0e AE ame gris Gt GA du comte de
és KE cote Rérence nt née ci earth RL

Dans Rs qtreviige dix (AG jour auivams Lin a gene mme Civik, Le Conti
mea Bu mé Miles contes 22 décision de RES ACTOR
Les ts Gran, ral le 2 Pig ar régie non cu éaucor

Saut sspustions consmine HG d'ami Parties. Finpôi au lee Mntioes sr veRé
Bill sebon is spam d'arme Anaion are après rc de
écran are ds revenus aussi, Us ncemples devront re Verbe anal Ha ie de
que es 7 pu, KA enr en peu pour hu prcmiste ne de
iiment de lan sa Res bénéices) au que de pot sur Les énelices avoit l'An
Lie mare Aueune inprsiion minime Rain sem en outre ue.

La gti ce parent 4 alle le l'impéteur le Réaérie autre de bénlices
dre Anre Civile donnés devront être efetenés an pus ed 1 promis gr de l'An Civile

Sf le Conurgrunt à ven sous Home daromples une somme séries à impôt sue Les
Née mt ce rodesabe au dire dus Less dune Ant Cie donnée, Teen
ec roue ar Les quart I (O0 jours Suivant Le éplc de so déclaration annuel de
Menu sou Homme de Ge dom. Tente peus derrière Ame Cile de produerion.
aneéent rene) on remords Les cent au vint (#0) ours sven de t de a
sion munie

pr fes paiements À LE prés a te dé mp ur es éme, celine five au

Camions Bus quatre di HE) jones sue dpt de a déclin de av us let

quirneux impot sur le Réréfies et tous aires documents as que Le CHARGE à
pl totes ses ciao emule que Béfi an préent ce LL

A Le Enetmant com à In Diretion 25H drueaihures he vases amine avons

ip hloe Far

cor bk

an mn LS SD) Dalle pur und car ef par an ra  pérde initiale de vas

sur eos saisons a eleticitét publiqués. 1 et roues ent
ae Re pat meer sort exil ses oondione de ro cu sure meubles
A dsege dhabiiaton. Les ste de zes serices et tpits faire setunl cond Fame
Cie Péri récmnérblos aile le osé le nil 162.

Fee nent de mél, Home d'équipements ce produite, ele por Le Coréen a
entsprises Havalet pra son cmpe re que Les pestlions dl sursis au Cf
flot un Oro Pres a esoméeg es de tes ua ur ie L'air eu
Th valeur ile F'exonérn saanque aus, 2 rl à 1 maire pareufe es Op ratis
Pécolières auk ace Eu A ser is par Ka sous ané da Conractas dns Le
he du présent Cours

ARLIELE 12

VERSONNEL

ae des Le début des Lpéations Pérmlières À amer Femplot en pété
rstion dçale du personnel manrriez à à iribu” à La Rama de ce pauses a
de erneme sb 8e ns SIA oies ls den de mo, LE CRAFT
de dire

A ce elfe de Conan Gallia en act avec la Dire dus Hinrnes, à 1 Fi de
que As CH, em plan de recent pere mure €, pla le om
2 Re parctiomnerren pour parvenir & are para de pes er plu Lg da pero
anal aus Opéra Pétulien

La Lauroctnt dre Sels contribuer à Le Mammalia perfectionnement de agents 2e
Ta Dire des Erdneungs, flex ur Flan EH en aecaid axes Le Mini à À fn de
craque Ame Civile

LA est ef ie Comme conso au di plu de Momion e. de percent du
essonnel aneuraen de Ladrmisrann on mere À 18 Sspusttion de la Hein es
Bpdieubus sn monta mieu de ceux ane Défis (07 USE par an pendant la
Lab de anaisaion Evene depot da. 2 coma de local dns Aion
Eschanve SExploibueu. montant man de ca cinqué ml Dullars CISOONN UF)
ar am. Len cols aférom & Jde lonatan ste comdért came des Gus Pétnilien
es en eo ae ER 1

ARTICE D
RONTS
Le Contest pañeru à l'Eau ra de me d'en montant de cent aille Dllars

AN LS Gus rente 0 ru D Date TE

le ter

na

En nie Tax

ua

13

We

12.

CPP lee ta?

de station Exclure Reploniot

Lun (à Dal ja Rime ct error dira a pra période de temaavellt de
amor ation Enchasie d'ploralens

Ge deux Qi Dolbres par Kélamère eumé 4 pur an dame Le deuxième joe de
renamailemmen de l'Autscation Fseare d'examen ei ant tous promin
Buse atieire 37e 8

3 eu QU las que Kilomnètre éamé 61 par am durant période de vailié d'une
“Atari Ext ésploarer

Les rudevances superfires ads ane alinéas a A € dessus seront paies d'année ct
ge aunée, ae ples vd IE prier ur du chaque Anne Concile, pur F4
Émile entèe, d'apres Fétaslus do Petit: Esmdonion dite par le Contrat
Are dschénnsc desde

La rofevance sup relaie à ue aunsaron EKeluaise d'pioiaion sera pee

Aaue 1 pue anne du commeseent de chaque Ame Cie sin loc de

LAniersaton Exehusioe dE atiatéon. tou pu lan Civile dud à ele. ss Les 130)

eus de he due Juil, pere Maps peu Lauren rue de ans Civile 2m cour
l'en

An cs Caburdon de ous au cou ds Amée du de larce Mgjeire, le Contient n'aura
ri Rae rémhnrmen des rev Vip cities dE pete

des sommes Ve au pré aricie 1137 sont comdéées comme des Cds Aérien €
cup ace dporons de Tarile IL.

unnbant tonte au diapostion Lili clou résonne, 67 db de limpôr sur Les
Panfices ef que hu à lamicie LI, de mécegnecs saphir prevu 2 lai (1.7 61
ds Bo pus à Pate 18 Je Come ser capté de Lou mp, dite, Lee.
nan où comhiiau, de gque née que Le 502 Curionau, cégiunan où
Samar, pren nu ur, np Le pénis PE cs tnt FOND BÉrEN .
Be Bnélenen ls proies, MGRÈUE ou. Heu* D Conrad. à Gomis sun
utiseme, ses tramttèns de Hong el sun fcrittnement cn éxétion du Conci, dant
née qu és een me appliquent qu Chaton PE e

Tes muionanines des um con Le Cusmctont ct leurs Soodtée Aides sent ausi
em de ts Bapats, dr, tours et cembuièns, À ralsna des diniéones ruux, des
éme, pr et des re y afrents, de acts, roms pont d'Hsd rtes à l'ex port
avr nds jo ee petivités en Réprilique Islamique de Naéie érentes ax
Eine Pro lèes,

A présent atico ve Sajalique pus érvices rime endus par Les ainsi €
de pas sraurtaiennes Louer, Le IE. prrligués ah fexpèee vitis di
dun, de sç2 couvrant, Lanpaeurs, diünis et certe resteront raisonné, par
Hp 2x sages Dos LA netémont pas, Le LR généralement prviqués pour

d 2

Anis, le mire pates à Et les Bars pren ans

Gi feuruuilions Dons (/nU0.000 USSS lorsque la proiueron répriére commercialiste
A Fébole Bras du ou des Ports UT alor afeint fs pote a rene tots
Le asile ose de dure alé GROUP Brut par jour pendant are
péth tremé 0)jou don eu;

D iii Dolls É.000 LG ESA corne La modueiiem réguière cor merite
de Fée Bt aie uen es Péttrs da ploitäon alé pou a pète fois
A gthe moyen de cent lle (LOG.AOG Par de Pétrole Bret par jou pont ve
Péri tree (50) ours eu eut

63 cina mél Dollars (500.000 LS lequel prineion. rigelère comerlisde

A Pete au cha di où des PEN Tor des enr aprem 1x
Le este mnsen de veut élgiante raie (SUD Baril de Pétrole Be ar jour
din ne péri due F0 jo conf

Caen es rames inde as), He fs eur ere Ga
CRU assise légende Fa paiode de reference de eau (AU) jai conte

Lessommes visée ax amie [34 8 LA 2 ne mnt qu récupéré el né peine done, ur
aus ui aire considérées ue de Cols Pa

ARTICLE 4
PRIX DU PETROLE BRUT

Le prix de vante mare du Pétrole Éu pris au romsiGérdion pour Les Basin du présent
Er, sea Pr he Ar EC Fee Lana, rien Does pre Bari de
Pétinle Prus stpaxabe à tente 0 ira date de connaitre, dl ue éteint ci
pur chaque Vic

Lin Pix de Macé sens le poux chaque qualité de d'école Lot ou mél de Mévolee
Bras.

Le Pris du Marché applicable aux onlév ets de Pétrole Hour eus au cos d'un Mo
era deeriné à là fin de chaque Times, ct ser cal à La royenme malle pas de
Bien gl Le moyenne pores der dénaiehs jar apart au prix du Cieue cbiees pa Le
onmacran 2e HR ie des eat Mél Leu à te arms, rare l'E Lo ca
sitibutahes) € Le Céamatant (au ès Societé AAliéés), au causs dés Mois cursiénés da
Trimestre, ajusté qe rer ex différence de qualité à de dei aies que des tués de
Firrlson FO a des ends de partent

Par prix du Brent, pour nn Ms cidre, 1 faue enrondre Le mix du Ent ou le manuhé
into sélaut dé Le maj das cotées jouais du Fent telles que rés
dm 1 pubfation € Mars Cradle O4 retro» en (eue au pain QE viendrai a
remplagee Au ess où sur le ae oeil le eut eu solar pee en are Péole

Baie

veu, es tale de ce detre sat lé.

anaations svivane amv ls da Palet t Ps du Viarche dn Pétrie

meta,

Fur
D ven Bb entiés cité Conbant,
1. vente comprit une connepari une qu paint en devis remercie.
a Enognmori dem répare Matane son défgue rompremant des reprenant
at des rérenertas da Comaactan se maire à l'usue de ciaque lime ou Ébie

Salon ls sipulions durprésen etc 14e in du arc da Pétle Brit pra, lecbe
2 mois Qu Tire Ge Les sis de A com io Sn ee Aa

Da armani ann élaï de rente {26 jour après Le Fin du Time,
cohsidété, à debut. Le Puce du Mai de Pésule Brut grade sers deééimisé Aubant L2
prolurs d'athiemgo I qe prête à l'arele 29 pr Lai.

(48. Dar ane de Fébi ment le pris le Pix de Marié apglicahle proviennent à an Mie
dnreargra le demier ditiéeiel appliqué par mneport au pus 60 Dent, Jour ajustement
ai au plus td te (UD) jours après Le étemie dn TE PE pour.

Mis rh tel qu ape Ré as Parle 142 cl dos

D48 La Craie mere io Les Esteban reduit aprés eausetun de eue des
msn gone, 21 lan, avce Topo de le Dirceien des fran, Fe
instruments 1 proies éoufeemes au GES veu den Pme prie
inertie La Dresde Tears com Ve dent deviner ce mures el de
cette Le ame emo me en étui depot le Corner ée
nadiie Éd indus 22 pro 2 one prduilement Jaccord de Li
Dinan as pérennes,

GAZ NATURE

LL ur Née Non Assoc

MAL Fa Penes goeumaiset que () les conditions eamaomelles mécesiees pour asser fe
cemmeialte due Somere de Gr Ratné saut diet JE a pe de
désalppement ne: qu'aua débuuehés enisisés, parade qui es so pus ur À ce jour
ei qu n'es done pas pra arte dame Liens Con cris conireles
sms

LRLE En cas de déeouvete de Ci. Nturd, a Ve Cr ant time, apr vie pr Blé a Es
sport que Elle déroute de Gaz Nam sus sésurve de La ssitaction des Leraius
pénis dé à Fate 152.) 6 après, peut done Heu à re explotion env les es
Paris osiennet

EPP ls

re ét Fate duree

Le mème, s de Contetant. à laure Le péaioie vote à Partie 112 (ep ces
eunsdère qe ln déve de 624 Vaud me Mralement pas coms, 3e Mine
one, see Le préavis de on (A) ME rem au Conte dome te dot Be
unten Late au

Dans Les deux eu Le Contrat pi lun nt sue des yioeaibnes qui puurricrt de
eds 3 par de Hdi cause, et VE pour alors aiser. où Ce réalise, ous les
Tanux derahatien, de déveloement, dé proJucton, de (EME. de TANT Et de
enunchlialieu Hulé à déousere su une contiepatie peut e Coaltaéal, à
suran, truretis, de ne pas pra pjudiee à la réalisation des Opéra Mémliéres du
Contrat

IR2 Gaz Nate Axode

HS. En ons de décevante comes de Péri Br, Le Contact, au Le droit d'uüluet
tement ee grauitemeat, pour Eee du pus ou de Ia rinatton. Les quartités de Gaz
Natursl dont À aurnit besola pour améliore Le écnpélion des révrex ile Péaole Brut des
chum qui père as qe roi, à enndiin que ee Cham soient sus date me
Perimenes € Enriotale Lééeames ar ur Le CRAN POUR ÉDREINAEMENE, EL
prés 2x Pa hamminmen du Ex Na Ash ue Carafe Ceres
Pate charnpe an prorte de ler lation recu dc Gay Kurt ro RG.
as es Ci Pare es ae.

Das Tapas où le az Normal Anenclé ovales quan méce aires au
eng ds Dpt Bérolènes als À I prodnetion de Pire, Br Le Canin
cadre que eut ral: 6 épi d'êe produit en quais concile, Le
anna arsées à mile LS 6 eus 'omliqnerant

LR22, sueas où le Concactan ne coeséBrerat pas 'xploïcin de l'en eus e Car Nataretenmne
ui es ai Dai. à impure que mama, dés: lutin. Ke Pari déetrinetent, d'un
éciumun acea, œuiss techniques spolaentaires que poutre Métis
pour penmeie L vraisen a lila ee Ge Naurri.

A2, Faut cave de Gas Nauiel ui ie tai pa til dans Le eue l'aile L. dev ête
nier par Le Con. Tous, M € Gaz Neue ne pe pas re Scoemiquement
ais pour amélinér le aux de séeapérauen de éile Br pue réimieufnn, 1 ers Haié
outbrmément ans 1e de l'art en nage dan lines pére incerrationae, à condo
ak Content some à appt ue Mise ne ete #3 GPO. Qi SE
Pa reliée sum raison marée

1528. Disprsttons rommmaes mu Gaz Narurel Assosié en Non Arsaeié

HR Le Comes aura droit de pret 2 ut de prodution de Gez Motel confommément.
naiss du présent Const U aura épalement Le ref de grawer 3 la séparatn
Ligues de dut Es Notre prit, à Le renom A 27 Ram vis re mine de
eur de Ga Kurel Tigséié GNT) 61 de umcspore, tue, ajnni que vendre aa le

7.

CPP Tir

da d'anêtes, dans Les maleurs ds, ds mms al corditint specitiques 20 Gaz Nature
ni soit incl pour ie Creusot an de conduire à de rés Errnemques au
moin. équivalents à œeus nburus puer Fe Hémeie BR 61 dé Lrauent np, a

etsrament, à déiian e a récnpéson dus Code
Le para dela prodicion er ere fau

le sens au Ge Raul,

Ge) de met en place une cuisson « Ménehé du Go dont Le tie se d'évaluer fe
marié paronel du Ga Nat en Malone sind que ler moy de auspor ou de
manimenion vtr

Ke qu'un Auerlaninn Paclisive A'Tapleiurion pour le Ge Kamel ex ceuosée a
unten pou ue durée de net ag EF) a pau Le prod de ete déco ete

QD qui Picaue de ce péode de gt eg (251 are, le Comaciant couilère que
Lapin commérate da Cent de Gé Nue @ cms puraible,
Vaubesatios Exclugne © Expion der Late de ral dt, a
sanditia puéd 9 éréreur

Nenbsean Le dapesions du parsrapts HOLD 6 à ler déhouchés emmener ain que
des inasictires aeers au di Gaz Sara me pémmeket pas enuare de conlèrer ume
épais dopmiqe de à dunes Les PURES moniemnert qu'ume Cure
poliment de eu 15} a vers suceplicmellement octroyée aù Contachul à l'aue des
pétodee d'eplünien. Au vor de ee pére sopplémemaire les Pare éilueion
sonjoistemenr es débaudhes porsies pote Le Gaz amet de le décent coneamtée, à le
Re ou le maxhé Inesl à 5 lagon, gmi que Les moyen nécesires à
romarin, en tenant eue, nemumene, des mere d'imcllañon Enguéss a
eryraphe 18.2 + cbasans étiles au cours de cute pue, Si Je Cuust ze éche
fs gommeseialé de La décrets de ar Naturel à l'a de Len période ina 13

les us au le Gas Na sem can ee dbatidonmé rulomaemeet, le ©
rem ne Conan a ag Roue pu À ci

Mandat es cle 184 au, A Le Canaenio note an Ministe que la décuuvente ée Ga
Nat ose commerce gli, une Auanisation Eeclestre d'Éxploeton poux le
Linz turc set dense, à partir de Hclte matetiun. pour ie période ag €
m4, tenue Ga Tes cam pré à l'agict À eds,

1SA14  Apiès l'acioi de V'Auierisatin Eaclusive d'laiatio ou Le Cine Natirel le Cort
FR un déreloppemens vi à Fololanon de ce Gus Maurel cf au
De de émet a de proton, sais pas Le Cod et apte paie
Mind, ec Ra dote do présent Comear Lotives a PEUR Bout saga mt
tandis, ai Ge Maur, sous Rare 1 dispodtéens paies prévues et À pair
Connie au rt ue LS

ESLS & le Camtretent considère que Lula du La décent de Ga Néant eniceiée n'et
pas jui, le Mniate pour, av un prés du done (2) MO qui pour être réduit
deu ie comemeruet du Convettenr, Ménn à celub drame ses rats sue la

nu ;

CPP TA M

hé dent ou à fexporion da part des Mslacithures légeilet aime séprés ou
Lénine, lequel caro consid comme da d'érle Brit aux na de leur partage etre
Paries écho l'aile 10. Le Conireetent are en cat le ok de développe an résoen 6
Fat vin qu a atlas partner

AB C'Eae mâle en pre fe réseau de imminent ainsi que lon
Fontaines aies au Aécelamemen et à Fexpaton du Giemient du Car Name
doivent par Le Consuint,

184 Participation du Comtrcinar dans un projet noué ae EN

Tu égard Vie À Leapiionos da Cannet porc tent prrj arc au ON
Le sen misus pour au Le Lames, à Gud projet notes en Maureen GNT. à
ago ou aus iaalaliené patois y detes

ARTICLE 16

TRANSPORT DES HYDROCARBURES PAP CA VAL ISATIONS

VE. SR Contrustnt désire prooler a manpet ddreciburés Ba calins et
italie corrpandanee (compris d'éventnel veau maritime ve eus peu ans),
À oil dem laprrubadon préaleile que Re Vire du prog des calisiune
Inaalnine cnrs des la livrant de aura de port

Li deuianés davimdenton ss Life dns Hs gite (23 Met apués umo de a
dents. To, née du Ra drone can dément moucé, Les aurions où peris
msn serein al conan à l'asrien prétlrbe du Mini,

162. Nonobune nier dpesions Hégaiices où rédemennies canines Le Const à le
Ar, pendre de VAQME  Cem, e ur es Gomts déinis at pre mie
AG JE aies a de uarsgonee dam se propres iralltions à l'ntreur du emo de a
épargne Hexque cle Maure nine quo au le pare omimemal eh ons ésémmiaue
sclusire qui en dénedent et ns es ut an jrcvmres, ou le Hire State crane, out
LA conern apropeis, Je ni réa denus ati d'exloisen 0 sa part dencre
prodnits, vas Los patte de daflae, de Hieent, dé MRC, de L'argent où de

Das Le ei où den unions agen pur jet de pente on tite La tearopots pur
éaiones drain À ave doi Baie viendrai à Cie phases ere lesdits
Ts el Répubtique Ilamique 86 Minas, dede dieux au CRE DFI TU
Fee ane gès qui ponton! rule de exécute av means en eur du Cote

BE Ladi vés à Patils 262 pauont te trans ancien ou confoenuen para
Comctan dars Le eo lons énoneées da Le present Couta, Les Hanefeats Eat an

Bose anumie à lauroraion résidu Mir que pourra pus dre rss

CPE F7

4

165

lé

tr.

Fair ent june, Le Minire sas eur Led is dus un éal de ro
Mes aps euro, à dau. D sen. Corée come dltremeE pPrONVÉS.

Le bénéficiez des ensen sanvirés divers arr a end Asus par le pret
Ariel 16 pen 1 construction et Fexslotatir des canalatious 2? talons sus sêcs: Us
dre me sat eus Gé da Contrat dans Le eûêre du préscit
Con

Le Cunueanr av les hénéfiires des cnrs susdaës e1 dures 2sploants peuvent
Sie enr aux pour san am commun Le annporl des palais es de ut
exploits, ete réserve des dispos Fos Je après

lis peuvent Sualemene dassneler av da Tes qualifiés, Sociétés Andes et l'E, sôtt
érstemen, soft qu fnrerméétaine fan organisme bic on d'une sos d'a, pur La
réalisa ein es ana nation ane ana

Le Constant pra. ave P'amoisction de Ta. ennétimer en ascocifon avec d'oane
ur on Bai As, te ep Je Tao AE de por urine et re ke
save de Wampon, Cou eneéhe dé Langent pour éégues ut mu parie de La
onsmetion où de 1 aesdion du sème de range à des Tiers on Scelérés Aléae quelle
ave ris Te detiestrs és speed He eonatetion 4 6e 1 gestion dt
use de uanpur

Fa cas de ssrhrien de enreptee de sn, moe corérietion patriable de Mines ser
qui aie au sation po ps ere on rai han ui.

La avé a es ourmetèritiques de carats oral dofran ra és demantère à
ser Le cola, 2 lampe 64 Fee des prélude César dan Re mins
calins techigues et Gaumiques ét un pateulir de mnitre À assuiet la relance
salaries pont à vente de eee paie an dr de Citons 0 8 pete Le
déshppemen race ds Gsenent et Le petrole, coran,
a dispositions roles à à ptet de on irannem tte que prévne  l'amchs 6

Bu as de gun douane Dédrucarbnes Dee la dèie séglen pébaplique, ke
Conrectnt devra Fennendes à Varie nee Le tres capes pou La ane VO
Tiisaon couvauue de canalisations ci iles gorespahontes parue d'évaues
Lu que de leurs prutions 7ompoeiv er

23 AE d'u aa, le Mir iôue Bnige ice Te Conde 2 et ane exploite
S'asaient pour Le comenion ee Mlation cure, dns le murs litiers
techniques st écuraaiaues, des candlnctiqun lfgu malalktions cnrespandantef, à cenditiai
ape cote demande n'ait pas pen eff d'impaser au Comrerant ane rem Intieure des
siemens ou des res supers à cu qu'il anal suppeztés SL il am seu Le
alsatioe, du great dé tango. En eux de déecunl, le died res fours à aititage
Suiant erreur prévue à acte 29 du prèser: Coral,

Elan detmmpon door par caniemhons ce nsiléoms comepordenes ei
ecole per décret. El corpuule lupprotaton du prof de censiuctiun Je camions ci
hatlaens éorresnondeniea im à Déni 1 oenère à un uen carre ue

CPP Roc'147 » Le
Le d,
4

De

Les aifs compo notamment, pour niet déterminé d'usine ous
mange pur l'amortissement des cannlitionr et italiens curvmumbmius 21 ame rer
bénéficie aumpursble à elles qui sont gémérement amies dans linda péraiére
iemetonle pue des ruine sons comepodues de te tire
nur an es la ages

Lan êus de variation pores des élément consul de BR de ouvcaux Gui tt
comp de ee curistunms Revrom Lire als € coms suivant Xe mALUI prévuen ci
Hess

SÙ lonmeprire da Marspoit SUIShneaes jo emeleninns conmrectine garant u
dispense prés. aie 16 otre à La Surié putin au à Lx proeion de
Feiromemnent, Je Dieu de Thdremburse ui mure de se confier auvditee
patins. À délaot e pepirag dim mine de l'entrepise de tranaper lame un dl de
un 15) Mn, le Minisde lui aiesse uhé rie üi demie d'avoic à se cor 3 êes
lspesiions dans an dt de deu 12» Mois eau Le cas a a séramté prbiquo qu Le défie
male agrave apple une denis dispositions

SE Pourése do ennpart me se confurue pas à as ijenctons Le Mg prut renonce le
séchée, 1e me en régie de exploit au aid riques de ce de

Si as ut AE 8 oi (1) M après a min ie, 'énbe de Umgant  S qé
senanés à sex obligations, Lrebait de Ltarnion de eispuet est prenne à us ex de
Prrapnise de manspore A0 ans Er talent à l'E

RETZ Toucenrepree de ramper room 3 quelque te que ce of, au mano 'atbres

r.

ER Ta

1

pre esnalaions de omis purs Mimplombion de cena &L imlaiont
Large où er explain, aux ro er gras Mu au prése amiele aa
aus étre Becal don Ré oran que reve par ra Cort

ANGLE A7

{OBLIGATLOX D'APPROVISIONNEMENT D MARCTIE INTERIEUR
EN PELROLE BRUT

sum. a lobigation de sai sair en priorité Les beéoin deb consommation rie
En Pératr Ba de a Repuhique Famique de Mauriente, dans 1e cat qi VE se pute
ire au te le pat de prudurion qu reviennent

re RG, Le Contctant s'engage à pare de où paodoiou de Pétle Brut en République
Fliqe e Mantinfe à ver à l'or ou à lsnibutais éésiené por T'ért, 6 ecoioi Le lt
amas, Ana Je But de attire des hour de En Soon im du pal, a
aron 1x pas ge pan cer (4) de a quite le sole Bout rune en
application de Laiele 1 du Coëtree pendant une Ame Civile, Le pie print
ser, aenobant toute autre sports du préené Coma Le Pas du Marie Kl que sé à

rt
be

wi.

wi

mr

ETS

k

5

wa

CPS Far

publidue. Case ntariasian épi déclara d'u publique.

Leccpaños de tai mécéssins eux calins et inatllaions oncpoudaies
af dans ax conéious TG l'an 7 da présens Donual

ancie d'aublie dès
Las prepare de

Autoriation 2e uiéspart compris Shot pou le Cumacan.
rations a Énstlarions sue des remis dont ia pas la prop
Feria de nent de pese sou es de ble 6 HEul acte MmCNBL d
une a bon orcioomement des amadure dl imlirion concumlanr.
Lépsnutisement à senommde, donne duo, dans le ens de ter privés, à 1e idem
fixée à défas dent amiable, par lui éempéremne pou La detciminaion de l'indenné
dexprepraton,

cnrique La canaris ou inllione corerpundenen mensnr aacle à l'iation
orme des raie que 1 progiérie an [ait le Semande, Le Conan di procider à
agi desde Laine 13 Valeur de cui 3 dé, à ut 'écbuel me, léenniae
comme en matière dexpronremine

Sales Ga Fonve Majeure, Buroreadon de tam port € durer dereat exugue orage
1e Conan eu de béni amer ASS à l'aile 16.4 Eur pas cire
où he cümiuemcer les teraux pre deux {2 ai ajtè lpgrobation de ijet

ie de put sos Eli dant cemalisaon de Lemput d'ltuhute
Sa Ha ons conan corail en plie Qu prés aile 16 au, à dut
Past era, ee see pur dei dB, c'acesprf, done a nsc poneH dr
Je sn capseut de Hatspoiterctetie, Le paie LA produite prove d'exioation ads
que cales gs mo Lappeobatfon Au projet. Lerepriss ée rngust poor néanmma!r
tee ce page pois es False ces El es pris à amor ses Gt
ea pan nées, non rspret de Heprograrmalion de vntpun, de}, économiques (A
né sm comabltné, messe dans de uvestssemenrs enpplèmentaites, que
Financier na paient, ce jo emo mentales 1 de SR

ee proue pee faire ejac Séerininaton dns Les tif de drame pou es
unions comparable se qualité, de réguler er de de

Le mode triste ee lariede nimapun Sent ln pi truite de pt éhicuée du
spa, cunlurenénenc aux Be en age ane Tnt pére ea, a
2 l'appision du Mare. À cet et, le ar tale ea ar int ui dre eds
alu 43 Mois avant me en expiitains, acampagnés des made de le détcriananion
ca des infrations réussies, Les xatéers me nwdifieations évanuellement prcues cures
Le molle Kriice où Les RE dé approuvés par Le Ministre s'appliquent de manière
aueaique

LL tépomse du Mine 6 1 demande d'ayprchon E panpédon Hafine aor Fate den
lie (8) Mois aps sun enr par Lentreprie dé uanaport, Toul rt du et éveil sera
dim mrottt

Tant mic atio on piérue da des Ea etui le modéle farilire dé apnée Bar le
Minis ic ire ler d'un Béagaion meiedo au Mimi quatre A Nuls au mobs ra
Paie en vigueur,

be Ta?

Le Kiniatë sue an Conan, au jle td Le T'ebré de clique Aude Civile, le
mes de Pro Hour quil chain d'acheer conan a présent ati, ou cours de
Fame eve suicmme Lex Jvc autant ccemaées à lue où à lalribauie désigné pa
Eat pa qmirée raonmehemeu: gts a à des imeralise de 1eme réguliers au cours le
Lie Anse Live, sir ee modos fn d'écran a

Le pe du Pétrole Brut ainsi rendn pae le Contrat à l'État scra Je x du Mardé Gb
uirants les disposons de latigte LE een psable au Chrnteat en elle

ARTICLE 1S

AHPOR TA NON EL EXPORESTION
Le Contact aux Le Cat d'éapotter en République éthique de aurais, pou ét
Cape ou pour le carpe de ar sou aan, autee os marc

ape places rehae 2e mars condamne cat éd à a ire
exéeuion des Opérations Puel ae

Rest étendu gr Le Conncta er ge sms ai ea à 1e piscéher au Spots
Aime devons lu ur où ex bia et Éupenens e on gs disponibles
6 Réruique Far que de Marie Reoncliome Gquiscleues en urnes de pris, gai,
suite, coatlins de paiement ré de Lines

Les empleyés enpamie et les fnmilles napelés à mavaiier en République Humique de
Vian pour cerpe dh Conrad ses attente doi dort Er
Réniique Henique de Marine Hs de Bar probe ninés drain, leurs efais
parus a dome

os Lee mena vises & Paris LRU ge 2 Conan, ou alle 2 Taurs
plages Eat ea Tome game Le dr mr srrent Erlemant exonérés de
ous dos cars que ques

A revanche, ler moduir er der consnmmablessenont soumis au cé de dre om.

So Le ca, le mail aimimitatires plaies on lle de gimp
au Cd is Dotans

4 le marhaies imginiées déinidremen vend exgnéées de bots duos et ates de
oran

Beer 1 piérabs ver aies au me de l'adinshn nprsis 8
ane, cn saepensie des dés taxe de dome.

Tam, Les ohjeu et cie paronnels ét domestiques ne éemomt evindés que «le sont
apart ane AE ex io au nina changée Be résines.

14

ts

184.

mb tar

s1

2

Pb Ter 2

5.

Le Conrsoanr ere sons en, pour Leu propre comprs ait que pour Le compte des
à laid

de aus dote et tetes, À GU moment, toutes Le marhamtiees
Late 184, à Peso de ES dom a prop 6 cran 0 nt

Le Contient 21 née smpetratéals survit Je droit de veine en Répobtique emigne 2e
Mutant à vomi dnemer au présle le Winire de leur mexcion de cendre, les
sorehrnies, matérich. mactiurs Aquipements, pieces Je rechange et males uns
qu'ils auiont impots Guand  hé scie pl Misc put ls Opératiné Béohre. 2 est
Enter que, dan co cas, incombe a rendeur dre oui es malt pracrits pur
Pa get en haie Ua payer us das Lance SEA à 1 da de rio

Le Conan, ae lin leu trente au. pont La dire fs € Canal De cho
“épis Ha 2 pan d'expansion dois à ct ET en ac Lo dl tax.
de douane et à rhmaure quel moment, la prior dilrbracmme à Pal Le Craie à
ds suivant La ditpesiens dt Couteat spti déduction dl toutes Les sav Etes à l'Éul.
Ceeudaun, L Courrssat éengage à a dnandes de TT, à m8 pan vendre Re pété ou
rare à ds aps ur Boss a République semé 1 Mau,

Faute Le Anporkéione € sports, aux Hme3 de ce Contrat, seront soumis. au
Furl remises a a doushe mais ne omis à avc pen ut dpt de
2, en rase Ga régime ae ue le Come bé

ARTICLE 19
chars

Le Contrat sus sous à régler du coméle des charges pneu
Hépblique laque de Kia ë que pendu e dure du ésené Con
Cet. à a cousins bénéfices dus ges Eufrumner e7 << qui concrime

Svemant les Opéra Pecières

2 Diane et d'opérer dé mes Dent dors de Rblque Lame de
Maurianie es oui et Gérer un eg a devise 0 en Onguiyas dors ue barque
Au néon Be Rabiqne Inaique dé Mar

Bi Druide eumarere à Fées le prune métal à l'eséeation leurs aerine e
Apuigue aigue de Malrane oui au d'une Rule AT,

S) Doit d'est 6e 4 enaserer à l'énarzer tone Les fonde aoguis ou smpmrtés 2
étage, éompris Les ut priséent ex ot Aéirocabnres, 6 d'èn dispéseé
nemen daun Ha Late des anse exe ut Reurs obatiene fiecale etes bec
eau pos Oran FÉES HQE Lam de MR

de néfee trérs iremenr hoc de Le Rébque laque de Menitanie Les rcones

conservés ai sue cat du Caen vec an mon un exemple en République
Aalmiqu 2 Maurrants, À pate de Mis au cours duel ra nets és au Cotentin La
promise Automation Escludee d'éxpiititien, als régie et Jivres de coinpie serit
se cn République Jamie de Mean

3e Miniate, hpré em var mn Le Content par Gr pourra Lire ei vérin

publique Hague de Mis par tee din de ao cd Aa 2 PROPOS LORS
les regie ex Vars de compes relié aux Opérations Péri ina que Je éme
pemae l que pr À Lane L. 1 dinars dm le nv 63 os sua a fn dune
Année Cie déni pour <ffauèr Rs cam my ve fietions conan led Aimée 1
rene Comm! a oHcetions pau Las cbubadictinn qu aus rebees lrs de 265
saine de seins

Le Coins et Fo de Four loue Passiance méoesaie aus pervonnes désignées pur Le
Aire ct effet el de Fil nes hmrarventions, Lo dépense ont sfosamat ce
1 vérieuifon sont rnb à Fat pr Le Cniemtant 1 en ciné Come der
Es rotin 4 perte or Le proions de Lite 1922.

4 vus énactat rent payables 6 Das uns une con ise
roman cor er

Los some due
comen cha di

Lies de rou dans un paiement, es sou
ou at LA A LARUR À age jou I
Fur réglement avec captain uen Es BLérs 1 fe e paie À menRe
ES

sa cs porteront im au La IRON pus Be
AR Lie verres jusquà cul de
0

ARTIGLE A
PARTICIPATION PE L'ETAT

LE au option de patine a riens eue safe es Orion l'élite nés
Go prés ent Bang de fe due d'oemei de Le promise Annee Enchihe

Li pose screen pres de puit soït diectèmenr soft par l'intermédiaire d'une
anrpiee tionite, aan par Pia maurtamen, qui para Est el a
our gestion he res me honamx, ds Je dame éolien, vi un Guhlisremen plie
tan ou éme à ue 2, MR l'exode l'apem. Ft diecremen eu Mile amerise
atioak deviens entié membre de Contrectant Pour Les besoins du preseut ani 2. ET

nel mate enr malien Pee ranitanien,

La participation de! Fu à Tinuirieur d'un Pécimés dExplottin représenter un purent
ane déritiné ssln Js dispos dose

2e pu cer NES eme il que pu une 23.4

12

m4

A ani de Le proection dTEédioarbnses nemint dû Crénatiar din De cadre du
ERéen Cumul ani que Les diviéerdes et produits de toute saute pro des
Opération Petrlièes

Doit de payes nement à étranger es cnrs dirmngéne Hramineaur de Hier ei
aies nébaaires à Le lit der Opérations Péri

9 noit de pratiquer pou Les hezine des Craie Pétraleres Le chamge de La drormaie
matsdle ot des denises érangéres converter. par l'inéenméaine des baies a cents
Anotaé a Répubaue Jtarque eMule et aieicllement DE, à des eut de
<maèe nou node Bean pour Le Cie où des usant que Le cours du
ar on que Le qua remet appealte œu Répubique Cmique de Maurierie a
ares soiré Le ju des prions he ca

T2 Cnotetans dre soumet an Mie cher des an an pl ouai 49)
eus es a a de hqué Time, un sai étain x taions de change eléctuiés
Aa er du Te Gal ane ea a nées enr La nn tr
Les ones nues à l'étranger enamément aux disgneions de l'arcle 19.4 a) cie

is employés expaies du Ciara au dt So Kobe ge Lans
Répuhique Liatique de Man, ai émge. [3 run Dee va deu pas
Hem de momies aura aie ut qe dar ua au éme de na
LA de sécurité nelle verger ur euvcère où pour leur compile, «es téserre qu'ils aient
enpeu igaen Hheoles on Aépubique Eau ie Melanie

ARTICLE 20
TENCE DES LIVRES, ENETE MONÉTAIRE, COMPTAMILITE
Les aug ee Eure de pe du Léman are es avant Le ré compiler

déalemen vahons dans listes génie je eonfarmément à à
Réglementation cu vigueur etat Parcleie Logiitl see 7 da présent Cart

Tes heat ere 60 comme dem tenu en Lane Fame 2 Rhalé en Del, Li
era mené lent Juris par Ge ph déni pro va Jon pence. te Gu
Contact ur du présent Con

Les region et ivres de gap sen amant nié pour dre ine Te rexcan Hi
Coûis taie, les hénéles mes ex pi La décléalion arte sut és Helen réel
di Comet du Comme, fl devrant comen Le compres du Comment Aie
rss es cons Tdi rh mu Led présent Conti,

2e dinar, es serre rés 2 Le Hans au lement on en Cu

Dis eu que suit euro au Comment Je prenfère Aoriratior Exclusive déxplorrion,
Les ii a des prepa rain ct Les de coeaples dignes à Éatile 20.1 pomant

emerr be

ns

us.

CHR Ta

die Huit our cent (1F% Targus I miuduetion régulière de Péiole Bis du ét
d'Expestation aura afint cent le (LOU) Ban de Pérule But jur JON Par
Auris Eschie d'esphaation pendant en HA) fous en ut, e que préeu à
are 21 7.

Aù plûé uit 4 (6) Mu à cmple Je li daté duo de l'Avienssiun Hichaite
AExpñitien sérum € un Movie Spin, Pt devra aontier par doi 0
Eanénemr som désir dexcrem soi opbon de paricipation iriiale dans Lei Pme
sation. an préchamefe pannes de portatif ho,

a patiipation tale pren TL Gr de a ane de récépon de h tean de
Fessice de 'apion de Et

2 cnmmer de da der def de ra parehainn ini Et pamehnens ur Cal Féeries
dus Le Primes d'Explñtion œnceemé au pris de sou pourrie de junte
init et devra réhrurr au Cerraca ( gu ist pré ent à gdie date
un mure, égal à son Pas de purpation il, des Cats Pers 11
Tessin de fs d'esphoition CPE ne nécmprés cans
a Périmère d'éaplottien roneamne, menaria po fe Comme, depui la Dee dE dt
pré Contrat d'a particle de l'E.

VE ras rs males près pur Le Ceneacuuné ur a prise a Valepr des astuces
d'rdroctènues de Là République Klomiqué de Maunitante. 'Étt céder 9 Curtis part
Le production, Éuuée sclen lue déepnine de Émile 12. comtespomdanr à vaut Voir
RS cut 12287

Au plus blé (63 Bis à cdmpie de Lx dat à quelle Len de proieion te étre Bu

dun Féinéne d'Eseluiez. mamans à la D de Tauiele 213 murs dé aféènt en
Panne pre tn CU ous Lerl, Tl dout her par St Comparer on
des d'exercer l'opion de paticpalai additionnelle crespondare dns ed lénutèe
Aphatie en réchaunce ponreum de para eo ana

La paniioion aiéomnelt prends
 lexersion de apr HOT TT

3 conter de a date de écepudan de Je mliesien

à son de a date dl de imemañiun de ë1 pacte
Pétrole das Je Périmètre Apollon comes 2 por
patin ai ougmeené a deux cemboun au Couméien (ei que con
ésbleneet à Adi date ff ur pour uoge, Sal 1 déc er son paires
Le paticiation aprés magma d von prarcentge de pérscipuion aus, des Co
Pourlirs (8 laxcepson des fa d'exphohation LP) er ce Fin financiers non encore
rap, a au Péri d'Exploltttun coacerné, eee pe Le Contraciet duis le
are ae du présent Cut jf La date d'éhe e T'angrsenlation es4 parti.

al pariipea aus Cd

L'Etat he sex us aivajet, ue de sa parti le où éditée, à rehonia
à rames une par quon des sommes versées par Le Comet au rs de T'arle L
ds présent éontat

ER

A

Cébbe Dr

234.

El

2e

Les memboirsemants qu sercur escenés par ro an dr des disoostion des aticles 21.5 ct
PE set él ae pas L'Eau er a Con éhaque Time au Pin
Livrteon ad maman équivalent À coin qui pur cent 475%) de I part reste de
reduction dlipémeatbunes revenant à 3 CR ae fre de au potlspation et Élu sctennt es
disposons de Paie 1 Volts, LÉ «6 cures léprion d'élfeuer dé die
hmsements en elle donc I paient dt real der un HR de tonte LD ours
A compte de La te d'et de La partition initie de L'Etat que déni à Juice 21.5
Re ex Chen à eur ea re d'etre sa parie aerclle le que défie
durs laricle 21N. À seau dv céglemenr de l'age desire remooutsements dr Les
lis imparti, Le omis ur tam 1 que VE où sa F'apique ra.

Le Etes ne sa Sous & au pô où se dé quelque matére que 8 0 € iso de
A emboumement Les plus-vales Qué pren Be name pur Je Content à
cession de Ta parhipatin de Et auront créées de impr eee sur les émis

Les mdaltés pratiques de certe panne sin qe le he çà obllatians den enr
mis du Cornet savat délerés dans un Auècn d'Auseciic (a JOA »à qui sets
oc eme ess es 25 etre eu dinar à covipue de de date ét de pariipation de
Via ce à late 21

ARNCLER
DROITS COMPLEMENTATRES DC TREMIER EXFLOIT ANT

Le Couvert, dans le ut de facter lo mise en valeur des ressouces de le Répuique
Hlanrgue de Mauritue & de for Le dérelonpem ent des actsiés pétrolières, acenrden.
des avimages evplämentaies au Eéndinetan, se Le premieres
As le pass sara en po Eu ee

Baie ns de pen sache, le Coin sers Quatre commis 1 ira engluiaet
récentes cn Bépubligue lemigue de Maire du Le ae rime man de
proietin d'en Héiêtre eploiaton sue une periode de soiNante 100} jours comaéeur ls
atendiai vingt mile (20007) Base de Pélqai He avai qu'y moten
picto Mere ne soi prime au mauve étneère d'Erplointion none à ue ame
Are on ge ae er Réplique Langue de Sata.

Aux ne présen miel, Casmastant nier des avaatag x énmrlérramaie sovan

dune pre ne gamme excéder cinq méffions de Dollars {5100000 US des Cota
Péri laits ave sem Dpéanins Pénnietes Selaaren (A 1 exe
aan es Opérations Paule délai ce de déve, areoueus at Le
Content dèns Le caghe dû présent Cunint anféieuneem à Ja dut ation 4
lAyarission relie d'Exploitation relate at Fériméure dx nlniaiun vise à Fan cle
22.2, sen ajuuiés aus Coins 'énolies Reupeebles par Le Corvacnnr eanéomnémenr à
Tarte Un 2

Puces

Les puojee visée au alinéas a) et sera moitié ou Mise. S dans on dE le eux
Mois aan dati norfeation, Le Minis pe que moffé a Cortretum, eu à lent
Lancet son appoiian moe a dB projr, éMtÉ ME HÉQUIÉS aps
Fin du EE de eu 23 Mois

Lure Le Contrat est érigé de planes ceabres 1 Courte qu Miviste durs Le moi
ss a emiuns me api du fauve d'Aasocaron Ce TO 2 et Fes ent its
<Carrmeta, a Ge butée medieallqs put de appaitèrs dit ace, 21 SpÉfiatLe nom
Le lentieprise désignée cou "Opérateur" pour Lt Onérañous éuulEns, Juil chaenen.
dréseur se sms à Fepprebuin de D, sur arme eu dispos de Pari 62
cdi.

As ess du due rate cleGes dans Le voeu pére Cnil set ent de

a da mb 7 ae,

Les cessions 4
de

bé en vrai des dspusonx du présent article sera auileé et de au

ARFICEE 21

PROPRIRTE ET FRANSEERT DIS BIEXS À EXFIRATION

Le Conmmerant 2m proper des Hiens, males çe immeubles, qu
hear des Dprinne Pertes, Ru Rés des ka ions avan

aura ai pau le

A aiaton, à Ta remanettem eu à Lu rsilittun < présert Gun, pou qq ve que
Le ani elite à out on pate da Fécagte d'xohoacon on d'u Périmètre d Leplition, Les
Dion apparament an Cnam aux Opération Fétreliée dun a varie
abanremas, 2 l'evespri des lets meute ser specitemen (lès pur baton des
Sgérathnus Héguliene, devient La prié de Fat à Be gra, Bu se doivent 8
ie parle Comet pour l'exploittino d'atre Gisemete sue pr Rapablique Haraigne
de Maine, Le Lonstet de vpuiec devis avt pur ef ar, le ça éetant
ami guanalique de ai Sté on garnie gran ur ce His ue que ua Dies

D'ondent La durée ée elidité du Ent, je Kompass du er Drm ac co rapres
Le vin. paume Ste repus pas L'HL à I den e du Aéisur, ax ns de Ks eue
en pat à au à rondion tot que eo ne gène pas le Crréraons Patrlières en court, Le
Lorean ser alu tenu dense en pape Les réhager eu La hatenr emails AR que,
Ereruel eme, Le due de poils a lee à x ai Fobuation du sage da La cote
du sr dame. Dar Gus Ryphès, Le Contest sur (ue te eq
confort aux dispos de l'arche #1 4 eldessus

Cane ter ue de

g

EP lee ta

EN

#82

a

cer

D Tplun digmieetutica de La puticieitiôn he Chut pré ue à Fée He te 712
aise an Péri dRsphoon sé laréele 222 me pin 2e exc qu'i
oser din Sat de di -nit CH Mais autant La de à Daquele ie ae de prauetien
visé audit alinés bd l'ai 71. au de cine.

sRnIeTR as
EST
Le évite eos résultant de prés Cam ne pouver du CSA à us Tiers, en Let

Où punis. per impor Lagpelle Les entres certituent le Career sus Cappiibaien
prés 28 Mare.

Sas Les ls 29 Mois ant Emi us Misiate d'on proel de in accrampné
ds inlermdent neuves pour jutifee ke cpoiité schriques à: Jamie du
soma, HE qe du pret d'a de cie Et es cor Bres & medal de eus
clu-ci 2 be néufie don aprastian irtivee, ceté ceninu ser réputée dei apprdiée
par le Mira Venant dudit dl de des 423 M,

à comp deb are d'eppation le pesonalteneges fe gui de mob du
Come 6 sr se ne One mas et RAC a CE,
guet a hé préalablement à a coio.

FNehstnt qui prb, hsque cr constant le Contact put cbr Ébrement er à
eut meme ui eu pure de ses fé décnahat du Contrat à re Soiié ANS à
endition ee air préallemetau Mere

De mme, Le Cntretant, tue rente du Coran, Le en de roumen à l'approb ion
aie Nimitre

a Tu projet qu sir suecepibie d'amener, aaemment au axoyen das nousèlle
apartion Hs sv, ui Changement de col dieu du Chain au du
bre connu Cl

Sisone comics cnmme déments de coule du Couteau, ou dune eutté, ke
pertinent ceci. À anomalie des aetmnaires majorines, din due lei
Ésiaions ques mures a seu sol et ue drone 6 Gigi ATCRAS aëx
jai ons Le afoiué teguse dau es alé gén.

Aie so

als, Les gens de tirs sucinx à de Secités Ailes eut Bis ur résee
Ge decharton préalabie an Mir pui Eniomatiun 24 de application dus dispasis
de Pare 28 SU 3 8er,

uni mx cessions de tre soc des Tes. Tee sera soumèse à fapprbiont
Le Pat ae si iles dut gour ut de céder à ceux-ci plus de trente pour dt EAU} du
al de l'emere.

1 om projet de éontieiion de ans nur der biens et isllnins actes su Dpétions

ARTICLE 28
RESPOSABILIIE LT ASSURANCE

Le Cuntratun dédhremagen ut deniers lite peromne, ÿ compos PE. pue tout

déni Eu je que le Cuisine, ds ériplavés eu cé Roberts ef leu éisiogée

poumaient causer à À param, à Le propre ou aus Gros d'autes promus, de Ru à
Peso des Dpérions Pérliérs.

En parte, Aa response de at 25 crache dit qu à 'occsion des Épèrlions
Bite, Le Coutacto re ox Css à 6 Ge 2 aise LE pour fee «ei

ct red able Ou LU per qu'au RO L, AÉREERREZ ON SONABEUTES À
Le éclme

Maur sous emo ha, at A Roue matin ip 888
usa, butes auraian es Lette du pénis Fédlières du Ep ee des motte 22
age dns Foduenie péetièe inrerationale, aotammenr Le aranues de regentifté
sil ei Res amer 4 dome à Le propriété 61 à lécimmnéiment, as préjudice des
isurames qui nee requises par gi tion srauriaienne,

Le Coma
asstranves aussi

& Hana a Mind las dution june da souci 6 Je maintien des

ge le Cempatient eu ont de pire menls, ls Hire renal
ee deb a ver ln pe Cm ai orties, à Pokocin Tour aUjations cn
Be pétales béni

Sun des mer Cosmo sc droits 8 Gb çations au présent ont
ue Societe Aflite, sous rare qe celle te dez capacités Francières el drchmiques
india, ka sg mère uma à pro du Rire un nee pari
La Bone exérution des ipattans datouts re du présent Com

Le Courant ne ve en aeune Bon agé dant ane Caution gryhihée par La li, que ce
dire ou Ffrecremenr er confie qu'aienr paiement, der, promeca de paient or
Eire avg, n'a EE do ne se PH Ni dites ni Hdirastement, 22 pue de at
response us. pour Lot Le qui out 2 Sa Luat der lors ana cl paiement,
un, prune de quiemem qu are aeuntage #7 de mature à. viole les oi en guet ve
République blemigee de Muni «1 ca Flance ou Les pancipes de la Convert signée à
dia Le LT décuibie 1097, relié la lie conti L conupii d'éveass sables Clans
Am es ranger core rat

ARTICLE 26
RRSILEEION DE CONTRAT

Le présene Con pe Een sam nai, en abc de il tie de ap du
Conmaerant dar Ia deg ere aura
da #

Hos1a7

262

ÉPBbae Tr :

mi

4

Emilie Ja7

2j véolabon grave er comen pat le Crsractant des dipoiiens de Oran u° 88151
do 15 nsembre 1988 rates mn regime je où sul de a seliésehe dt de
Léaloaties de Byréearbures 6 des dpi di rés Cr

es dep de qua 8) Mais am pate à

3 arérdes avan de dévrlompement d'un sement pen 4 (6) Modern

Le amas de a product ur a Glénat de son pli peau

map
ne durée a mous is HE is dc par e Co

LA mneséeulfon pr ke Contact sait rende

coutounément aux d'apusiions de sac

dans Le ai pre dupe sente
ss:

à ou Rai, reglement puise ou tation Des biens

mm aude sa sac

En deburs du ex prêve à l'a D ess, Le Mini pere prantimer le Aécharen
hévue à Tactile 21 qu'apés avi ns A Cotiseai, ur Lie comachés ivec aécué de
ein, un de du terme an müquenens on guenion die un délai six F3 Moit à

ape de tee révepion de ce mue en deneur.

ai le Contre de eg ee infantiles du

ein die,

Fée Cou pi re pret

FT dérend rar le hien-Hoade de ia réii
déchémee art suscemihle de Res
utile 29. Dana ee es, le CHER 1
Paie ea sentais,

du ont promet par VIA cn ri de a
l'aire enntormbnient aux dispose de
en cha frs muet à Fendi pur 165

La réiilion du présent Cou eine autant Le nes de Autant chui
photon ot da Aumorlione Fscuniées L'Eau vigueur.

ARTICLE 27
DROÎT APFLICABLE LT STABILISATION DES CONDITIONS
Le préeert Conso Les Opérations lrullnes vrirepiees ons Re cadre dudit Comic son

Es pu Ls lis ct réglement de (à République Marrique dé Maine. cunplés par Les
aies pénéonn da doir A enmmmere cmemtinrl.

Je Coma der mie dut mme mo à régle eu vigueur en épique
Céamiqe de Meunier

anrhstanr tonte aise conaire das le prés Ca 5 ne pou Dre it applcaron au
Canaactan doueurs dapositien Léislire cna réglameniaire moulé pae réppert à 1 fe

ARTICLE 29
ARBITRAGE ET EXPERTISE

Ben de nd ete Late Conan concemet l'ntaprételiou où lapplietion des
ispas du pré Costa, Res Paie Mr on durs RE ame.

Si. dans un délai de trois (31 Mois à om de Ha nenfieatin du fée. Len Paris ne
par-bamen pas à régler Le front à Famichle, cs demie ra sommis à  requèt dla Pare
Ps date, à 1 Cham de Carmen nternliomal (CCI en se de va Rate por
sb ua le Ms parle Réglctiènc d'a ftrage de a CT

Le situe de Fbitenge ser Paris GHraneci. La langue ie oran a poche er
Tungue Fngais ee La ot apphembe sers a LS mamans, in qe en régle 6 Besgar dn
a ratio apple eu Lin,

Le ab urbitrt so usé de Loi 63) res, Au arbre sert oran des
sis suis appartient Le Part.

La rentes du ant us rende à re fi et new fe Impasse
inédit evicie.

Le fai d'asile cn amer Éesleneut etre ex Pastis, sons veuve dede décision du
nd soma ee répartir.

Les Pris s'énugeut à none, Foot tan, ses ut rt ag HE
autènes, de ire obaele À 307 exSemtfon par Arelq 1e YEN que ce A Où À A

Église que ce su

Les Poriegse contimemnr à teur

ane area enlomele ar e bmat art rs
die du aus La Edbuael abat de métimander des mesures ennseralaires, chegne.
Partie para ral de mana prove nr eme en plie du Rome de
AE pré url de Lu Come de uromense Fstretnrale

Finimudesior dm procedure d'atbitiige enrafne D serons dus dpi ions enr
ne qui ie Poe du Een, ra ie oui ou aires dit 4 ion dei
Pari au ie du ré Conte

Lin éus de défieuté dans l'exécution du pré Cut Lee Pare convie avai LL
aies at à dés de régfemen amiable, de avatar à enpren d8 fu aie” den De
Hrtement be di lus déc Let expait pero ré pae accofu eire es Paties ou à
dur decul par de Centre Tnerratiumel d'éxpurbe de Là Chambre de Comerine
laiematirite, cenfermement a [Réglement ÉTapetine Tertrique de cui. JAS (is &1
honoraires de Fest sen supporte Sgltient entre Les Pare, eue juaqu' nt de &
première aumorisation Eee DU, à La harpe du Come Ca lt at
nés conne es cl pétales au UE de L'aticle LO du présent Cool,

251

2x4

CES oc a

02

64

54

CPP be 14

Le signa de Cons qu ur pour 4 alt de diner dicremé ou diet La
crois du one an tire do présent Cet ske d'un, draetement où tirer tement
ar sue conséquence, Les Chats & oblig. du Coetactane ésufta de présent Coutat
A ea Régadion etl rglemeation cn igueur à la date du signe de prison Con. ur
eur prétleble Pere.

ETAT)
MORE MAIHUIRE

Lane oblinion sésullant du paérens Cam qu'une Pare serait dus Tps ue ou
parle 'éxdeaier, rt dehors des puiaments dont ele seit nos, ne a FAX code
conne ne cho du preseat Cut a ladire exdoutiun élue dun ce de horee Majeus,
À rien semer alt ren dre dance 4 ete entr l'amparhement 2 Je as 8e
tee Majeur ni,

Aus hr présent Canard vent enter cogne ex de Farc Majeur Lo évéement
amiable, résiste où nddendat de là volonté de le ut lmu, Like que
renblemen de Ie, aevider, ere, Lock-Ont. destnetionnemenr des maps de HarsPOr,
phoson, area, ace dE Lorie, Bacs, date, imnuieehon Euubles dvi, sibetegu,
ve de guerre où coudiions Impaldèles À Le quo. aursien du Contact à Pule.
ordonnance Ti. selemm, dévisirs, ebzaiun,  L AU voue féquanlante de à
lan serbe on émane de elles dé athée qui pour ee de ditlrer. ou de reudre
mutae-ianénent impose uns re our de riagiez aa pureonnss, Dexter de tout 88

an pe que M grexe permet de lpérateur au cel de
Sex sens-aulants en aie de plein de a ça de lon Mu, L'emion de Faries et
ue Le teume Force Meur rotie loterie a plus condemeo a pripes el pes
Aro teen aux prie de Liste paroene isteatienale

Loisguims Paris cree ele <e ivre empérhée d'exéeute
hits a mcsur d'u sa de Luc Majeur alle die imédiatement be noce par Sri à
autre Part den les émet mare br Le ue Fotce Maj a prendre,
rt ace Fate Date, “es Les diapason ue 2 mines buué te repos

de Léon Gex Gligations aflertes nat a Force Maieute ds a cevinn Qu ea de
Force Majaure

Is obliguions dés que elles drfècrées par le Toise Méjanre devint éoihiner à tie
plie Enhioment us pesto du presaé Contal

SH, por sue d'un eux de Fume Met, Fetémaan dé lens queléenque des igsipre dé
prévent Cosbet dr Mila, La durée du seu en sé agen du élu qui pouteut
Ave nésésai à la réparation de tout dommngè cause par Je raë de ee Mae, sent
fentes au del spa da Le pe Contrat pont l'axceutiun de die beton, dir à
L5 durée de Cet, de laura Esclsine d'Explontion 41 Arteiaiious Escioire
ÉExplotacion en vient

ARTIÇLE 30

CONDITIONS D'APPLICATION DU CONTRAT

Ti Pas vont d'age pour Boupére de di à aides puibles al d'aeé Les
het de pr Cat

LE Rte au Coma osorcis de ses elite D eme tou pari, Lcence,
Mi d'avis néon à Be néslighiun des Opératinre Pets, et en MALE à 64
disposition tous Te serie pro au des Opétids du Cat a de en épis.
a er a lie dl Roque amique le Mai.

ous or es ut ras en sur Cet vue une ur gere
sprint me put dressés sans re EH

us Le matonons é2 aires cmunietions se Rapport présent CON der
te adnensées pis rit €! sent consid come avant WE valabheuon ces de
ques sen remis em etre propres ere récépies au représentée La Pare
earceres an en de sou isa édisamast en Répualigie Ishque de Muret, da
AE ven soi pl ua et Féconratdé 22 aceusé de réception, ou ae reasées uë He,
em par ea confiée par ere at canfimion de La éroprien pare rat
Flo de dome ue ins à

Dieu der Hyde arbres
RP

Bah (Maui)
Te pie RBSTIRA,

2 pe ot FAT té

éieet
2 ph de 1 Conple

La Dée &

SR Canbevoe Hramcai
Te HA ASIE

as nnlfiations ant contes comme jun Mules He où le estirariire es
sceve, confonméaent à l'xcnsé de écepiu

ET eue Conitait pv à ut mien ir Fan rent auto ti
de mile menée À Parle 302, mou réserve de nier avec un pré d'a uit
dix 10) purs

Le présent ant ne ent être me que pue derir dns ae on entre es Pics

205.

ré.

su.

es signé par Le Paris  paésex Contrat

Panne somonciation do L'Has à scurion dse Mg du Contrat dev Bus für par
ei 1 sav ju Le Mie, et sieur penaneirion éruntesle ne ta re considérée
mm ur PEbédent 1 L'HE denunee à réal d'en des doit gui Li seu cms po
résere Cin

Les rires gant dame Le présent mt mére à de ins qe comm rééraie e1
2 aucune marre ns définissent, ju iront déctrom la porto au Fe de Coma, ni

hi

à qucleonague de sex house

Les Auneves L 12 joies bat parce intégrante du prés Coutet.

ARTICLE

ENTREE EN VIGUEUR

<igueur 2 lus de sôm appicbatii pt

oise, le dure dar érigé sous 1e nm de Dar Ra er di Cort
Sas pou en ti

La di Begue

POUR LA REP RLIQUE IKEAMIQUE

es ui néon Can ne 22) era or ma,

A Nouakchott le 2 714, 0

POUR MOT FEP MAURSTANIE

DE MAURITANIE

Ce Ta

Leiden

À

esatehe sfevaf
l

ANNEXE?

Soie Cu parie Ertégeaie du présent Contrar ere Le Riqulique Hique de Maurianis at le
Cuire

ChPbus tar

PROCEDURE COMPTABLE
ARTICLE?

DISPOSITIONS GENERALES

Gi

L puésente Peblère Curpahle à pu db de fine ler des el régles de
noiaisati par Le menu de 1e de coûte a Vépena reptiena Lee CU

Pémofez encens par | Caérectane pour + Opentiens Perles prévues ch Cote Elle
sent perte dam  extieg la Fiiont nent sue le 23 che,

“Comptes at relevés

Le Contaeen eurrens séparéaient dans des cri distinen tons Ex iuamente on
rapport ape es Gdaione Polos 2e dou tee on permanence Le tommqius, Etre et
sets ch distant aotamment ler dépenses d'exploration, Le dépenses dévalation par
duree st. lus échu, Ls dépens do désatipement, Le 1épunes de praueron 1 Le
Lis Brunes pur Fée alor ina qe Los Ré pénal cad rh

Les comes, res at rames di lonvactair serons au a Base des alain spin
Fa as M ler ceemleb eu vip en République lecque de Maure et Les pratiques
eme dr age dans le pr daemirale

Contient aux dispos de Pardi 22 du ui, domi, su des du
<Cemimatnt seonr emts ou ange again rs

Tu Le Ho qu eee néceaire de convertir en Prilans le pers us recette payés au
agues en Lie vire mono, celle-ci sont évolue sur Be Is des eau de charge clés
au Le maté des chameau, Relo em Li par Eu Go oe

Lterprétnion

Les déftfons des teemes Feuant dns cle Anne 2 nt le Dre qe cells le te
sim spams, Faut da le Cora

Au gas 1 ur s'impete qul con etre Les dipastins de care Procdäure Comptable
alles du Conat, ce dercior para

ANREXEE
grd mar grain Mépnbligre Velnique de Mamans at ie

BERIMETRE D'EXFLORATION

La te fm, Le Pénès d'énlomtios ini anglo une pois Kpuife Ge saute ae

Faso

Crée Ta

14

Le Ce

égale ein Va mie sep ce que vhs SA 28 707) Ba,

LR éme eut représente een ex délnré pac fe ape pme À, CDR Fa
intieués ar Je care des
hrs

me er défis, por rés an Méiéhes de CRnsiék. pre ue
SH;

eéanphiques Finieon géngnghique et snième WA

4
Be
ë .
£ Deere
en pre
PE Li
Modieations

La dispos de ceux Praciluee Cormnble parent re nraifides d'un commu accord
eue es Parcs.

Les Pantes comen qua af Une ds digpustiors de cette Proctuie Cuniable décent
que à gen d'u Pare, cs moitie de boue Hi 2 digpastion contenue pour
palier ke init quelconque

ARTICLE 2

PRINCIPES ET BASES D'MPLIATION DES COU IS DEF ROTIERS

se aie He CAES

Are tnt un Came ee Cote Pier” qui snrtren de au

Etre omcouris pat Le Content en dei des Cnélacions Pétrièies. eù débit duquel les
os 21 dons capte demo pa ur mena de leur soin, LE eau ere atom

dre et ler destin, À

Fa es ao coms, Finiqués, ends nn céliès par

Congaciant der le coêre de Opérations Péaeliéres ant COmBGieRés au pris de Leica de

omruthon, Ris io, RHONE

EM

21

22

EPP T7

sion Man. A ce ds EX RG NORME A PT
x ac

A as gén
Dépenses de persan

Lans paient Ecru au rene encourus appoinremets er lai des
miens da Creed 2 BCE A, eme AÎTERlÉS &: Lénaement
sci conan, des Ofiéraier Paul sure veritoire de 1 Rue md de
Mauritanie, 3 cos Les dues Légales at social c toits éhunges camplémenuires où
dépeure prévues pu le comte indiridueis où colleclile 2 suivant Le coleeniabon
amérisaiee ie du Cenméetant, letras, vuamment, le dépuraus Le fomaeuion, de
éplremen és a SESEN

Bâtiments

Dépenses de commun, d'entéien 2% En» aféros, afrei que Jopene payés pou ou
ren matos, dep 2 Bts, CO Je RAGE Où CEE He IG por

le goût dx dguipaanents, vlc, auenceinents ce Hunnanes néresies à
use de cl hétimets requis our Fexéourion des Oparatons Ftrolières

Matériau éguipeumen &luyers

Coûts dé équinen. mali, mac, dsl, Douanes cl alto AE on
ere pour Les Rene dus Opéators Palais din que er persan payés ou
cures pour l'age de Lux éipements a mntillétions négeaires eve péri
Paculièes, corp Le éuripeent appartenu ee Eu uattans

24

Transport
Code de urmsport dex eupiosés, Guen, matériaux ee (ourmiures à Pinlrieur de ds
République Emmque de Meurmnie, au que le République Hamique de Maure €
dors ais, mécauires ou Cpéralions Béralièrs LeS Es de mao des employés
umprendnon Tee fais de déplacement des amplusés ei de lun families pate que le
Conte ei à a poflique Sable eu.

Services rendus pu des <nu-rairants

ns dar promu renier and js dev man, et concallats, des 2
mets aa que ts Los ct As à es ur es de l'E D tot au ui

Hpubque aigue de Maure.

dei

é assiranee où rFslamations

rimes payées pau es avances au lu momie ouais pour Le Cipéatians
éolien dat ni par Le Central ANR ECURIES € PAVES
our cames lines pu chien, intel er aus dépenses, 3 Gp Le
dép Le ondes jrliques non nommées po le poneur D'une ei Les dépeiats
éosant ed ion ali

Si aprés approbation de Pt ana assure nt sonate pur un Eèqne paies,
ee dérenses ae ct pare pa Le games de doutes pertes, cb malus, en,
els halo et aus Are

Dépenses juridiques

ou dépens réaives à Le saudoite, à pan et ou réghamen des Hg on réclame
area du Fan des Upérarims Pérlièrs, «2 le dépens aésssaies pour prolaer où
are des Bee neue pee Le Résine Le Opérations PétS. ÿ coms nomment
Léa d'a d'ineion ou demduie man Dj pair
Prat sale Le tee gas on réelmaions, 3 do ll tions déve 8e curé par
Le Catane réunie somme aa ue du LL Pé, aqRell za
és snracun gas Le ele dre re pacte romane pale par an Le.

ri Fnancièrs

Fous Les ménè, ages er arts als bancaires pages por Ve Contact au te de pre
soiré sup de Fes etes avances ef emprunts auprés de Socicies Aie
As da moe ces Emprums 2 sonne Son ects au ares de Clé Pier
né aus router Opération Pérlièses Be dévelempement din pince commercial Gi.
oncusion de Opérations Mérite dexghumion et d'évlLaion, Ces LE ag et au

Fais hangar ne Meta pus exeBder Anar qui por cut (PS) Ga Mon TL Sr
nas emprunts.

Dans Le dax nb 8 Minancement et auré auprès ie Soxidés Aie, es tax d'imis

52

34

CPE Ta

Tan tarif agé ou Les pratiques pétales inomaiontes cammmnémen adnises sa impuré
ou Je séries tem rendu par Le Contrat on par are Bucieés Ales où pret des
Opéniom Pétrole exe dame Lure Cara, que Re pr le pa, du
rt us autres ray, à Re qe Le Lt ne Hétu cut qu seraient
Bidiqués Euis Le Lt de série si jiudée pur dés did de gear
inisyeraune.

Achat de matériaux ei d'éguipement

Lis matt ts égl-ees achétek nécetsaies an Opération Lei gere nputés
au Come des Gite Péroliere en "COUR Na rapporté ar 9 Contraeront.

Le "CoBr ee comprendre puis déchu fluetium Be de nemises et ras Creme
obamadt eu Les ééments rs que Les tres dons de <omissanmaires emporrens de
ane, de chante le dérhaianen. de Leduc 2 à la Dita de matéious
pement, ai qe es pets En am mr recours

Est des Équipements ut installations apparienant au Cantractont

as Égeipemenns 21 frallthuns, soerenaan Ga pari à l'in Des mnires AR Cart 2€
ul à ho> fmpuratre y République unique de Maudiaaie pour Lee besoins des
“Omérions Pémlières, sera impans où Comp, des Ces Pelle à am am de tension
desiné à carie Tente Les répatlions. laortissment 21 les service nécessices aus
Cséalions Féurlère, à comen due de alu cer n'étebdent pas our nova
pratiqués das Je Rubtique Tdamique de Meur pour dos peuantin sie, crede
in à des cities ia eu Les de pis, quai qualité, nndiions de parue à
CL de van, à dut ue de te Ce eu Gex om PAGE
1e marche tete

LExaluanion ds matériels cransfèrts

ou. mél enctèré des citons de Lancia, 6 1
d'npte Tque ds crie emma Le Coma feu Suez RG

a Muriel uen

a ti al ri pur
are 5 has,

#3 Muanériof en ben Sr

Matériel en bn dt ge "8° remise Le utriél Don du de ice enine
aulable dens sa desinason pra Rens réparation. Saba quie pau ont (A
ie Cet du vrai mar él à alinéa a ess

© dure métetongé

ER

3e

Epge

34

[rs

CFE be Ta

ssl me der pas ccdee Les Lay nement en use su Rs marié fentes
errant pour dés près ae imite

Détunses générale et aminiseratnes frais généra

2 Les fais généraux un œ République Islamique de Mauanie qu'é Cétcges
respondnt aux pabrone 2 penses de pere à Conent e6 2 D patin
Lénérae de ses Seite allés écessaes à l'étde. la conduite ot l'exérmtion des
Epéains Plvuisies où République Hlamique de Meoniine, dont Le img de Hana!
nest pre directement assigne à cullerci ami que la coûts démreer & de
amont on Donea pénal ee adiminet 4 des bureau auniliiree 2
République Ing ie Murat négeanares au Cpérations Parole.

Bt Le Contéwtat ajouts une sotane rdasiqaie à ire de Hsis aënéeaux à état
ceaien à 2 ration des Dpéiutiuns Forest apparus par Le € tres
2 Sneles oPéer, de or représente on des serv dump au
Béneñee deuies Cpérations Pétrole.
aida péter tante a a Aura
avant octo de H premièe Aunrsarion Exclu
een 8% des Cdt Frot yes ais rire
LD & eompuer de loc de ln première Anariacion Enclusike Expo
rm 26) des os Pure mon is ina
Lx ais générant du Le so es emndus pus SocGé, A, ne peu pas
ne Fotfer d'os mis Les comptes purent dre MES par
international chargé de eur le en pies de Conectat. Ce cabinet der certifier que
les presilons emies per E Comoiem ave di Perles se gain mt pere, Le
Contact à Las su sa demo, dus a délai de doure 4123
Moi Fexcie auquel Le ago
Autres dépenses

Taser dépanses encours par Te Commecant our arurer a loue axée des Opérations
Pniènes mes qu Le Hépotgee couneties dt ééles par fee diennaimn prisons
rérens aise 2 de cette Anheñe 2. ct autiee due les dépemes exclues des Coils Pétètiess
Cumormämen: aux dépens du Cunira,

ARNIGLE3

VRINCIPES D'IMIPUTATION DES COUIS DES PRESLATIONS PI STRVTCES,
BES MATERIAUX FT EQUIPEMENTS UTILISES DANS LES OPERATIONS
PETROLIRRES

Servies tchoiques

Are marbre sie gérar "3 naprésante te matrice au ds a einen
première. aus seulement api tépartichs etre eu Eu cinquante peu eut (4) da
A Na raté ment fin à ira a ea,

A Mél où mviie dun

Matériel
etat pire mis po dunes atices Vi pa veut
a mn M a a des

inv GE D repré Le mal qui et lg ae dus 23
ide Cie et

2 Ferraiie crus

Perl ae tébuus Lt PE neprétement le matériel hors d'usage 6: inéauables pre
Sauieut des bu,

Pris des raté a égeipements bé par Le Contexcraut

ls em émet 1 Connerant et
Go à laricie 24

2 Lama et éépement aegi pur  GÉ
a eu nn an pr

D Les mméele ce Ganirament equis par mepure Tapis des enti comiuut Le
Centre ou gar des There Bas a pri dt st Qui ne en not
ae née an pris détsrainé au es prinehes der à Jardste LA di dt

D Le ion

au ré du cree des Col l'érolies

s corresponde sétu p

ARTICLE 4
AMORTISSEMENT DFS NIMOMEISATIONS ET DÉPENSES N'EXPLONRATION
Fabien

Pour ta détenminannn du hénéice net push: que Le Ccaciant air de lenssiable de es
Upéetions Paroles sur le serie de La Répuiiqu Aiemique de Sarre tel quprévu à

Larbele LE du Cuobal, Les nmelilssbens bées pue 2 Conteeetané er méceraaie 2mn
Opens Prière con amitié an gi d'ameoieea liaie.

Le Bus msn d'anotseement sont Gé sidestues lou à égone des
minis emcernèse LC seu pligal à emner de l'anmée Chile émane hquele
lesdites rirbiations sent HE, a à éampler de lAniée Live du couts de lice
Lex immbéisiuns ant mes un suriue ruoml 3 ve Éurière Aide &1 prieuré
pra Rai pu Le prémiéne anés Cii en quest,

Naurs

sbilsations À mors

Faux and 'ainorticsément

2 Cemntion Fes délits) se
2 Comaion dénnables 53
= Baril mobilier de burçau do logement 2e
LP pets Doi
2 alt giant de putin et de tent
unes que canalaions d'évacation 20%
2 Lapeamen de Pure sn
Cabo éveuation 1
Lauipemens miomebites ER
2 Éparenes man 4 Série Vs
es irons ao
42. Bépenses d'érploration

si

52

Cephieela

La Aépanes d'oxpherion d'pirscarbanes enculues qu Le Contre sur a trie de
République llamique de Mauar:<. y compris notament le His de rec hate uéclogieues
op siquue et due Frs Ge Hoage d'exc à lexchston dua Fa prodaelif qu
sr lé Selon Les data A l'E LE ELAEEEEI, seROOE GES
es chages détails eu Lo Leu aan réalisa du pont re amie seu
A pin dpursaemen Phoislpar Le one

ARTIELE S
FNÉRNTAIRES

Périodicité

Le Content en on nets pen en quan 2 valeur ous Lame

pour Le Oéraons Péuine e juncalere, à uterreiiet runmmbles au epiae une His par
Au au remis ph sig 8 que requèz pu 1 Pare

Noëration

Une notation de Fimo d'éflstuer un avenire jiyeique sen adieuée par Le
Cours an moins quatre-vingt LP jones ae Je comment du mare, de
sata PE Les Gé mali Le Cnam paie le neptosenrs À Is Az Ets
TETE

utorratur,

Au ue ci L'Etat où rue eat content le État ne se Et pas aprés ons d'un
ion, 1 Pare qu Pari no le para ire LI de Cac, loue) déve
als our rie Pare Pat Ep dudit inveutire

EbP be ar

ARTICLE 6
MOPALITES DU COMPIE RES

Li cinititions RS ont celtes eo Le se du Pa d'Opdrns KES. anoucé par Lot
Fais, Is vent ajues aulleisent qu Le Cratratt de telle sue que lénémble da
din pauses er fiaez du Comgre RE ain que Las lérés capielals cotés pouien aù
mem prévisennel des Opéra ETS qui sent à cutter de vi du CIRE

Le Comte RS cer au param Srblserenc bancaire d'u ali d'au mois AA < Sade
LE ar à qu ant te ris 8 com ae un area de euniqre Blog acer ere
les Paties,

Ses some varié da Le Comte RES 2 tant imite pour Bruce ré
Gpécaons LES, Le Colas ces dent, cunlumnément aux csposicans de Luticle 6 du
Ent de mere en plre ane Soimtion par Hnancer Le complément des Gérauns RLS
pu dan Le Pl EPS

AA Pas ds Opérations RS, à Je coulé de cnauihaniens RES + dé Lécipéne en Caus
Feoiers cts as Haperses RLS sent rétes, Le sole seul A Conte RS SR RÉpAR Gtte
Fa ee Content sehun Les régles de parge de l'aice 1023 du Com en se Lisa su a
produetion de Ln demi Année CHI

